EXECUTION VERSION






Exhibit 10.1
____________________________________________________
____________________________________________________
AMENDED AND RESTATED
CREDIT AGREEMENT
among
HOOPER HOLMES, INC.
as Borrower,
SWK FUNDING LLC,
as Agent, Sole Lead Arranger and Sole Bookrunner,
and
the financial institutions party hereto from time to time as Lenders


Dated as of May 11, 2017


____________________________________________________
____________________________________________________






[Hooper Holmes] Credit Agreement



--------------------------------------------------------------------------------







 
Table of Contents
 
 
 
Page


Section 1
Definitions; Interpretation.
1


1.1


Definitions
1


1.2


Interpretation
15


 
 
 
Section 2
Credit Facility.
15


2.1


Commitments
15


 
2.1.1 Term Loan Commitments
15


 
2.1.1 Revolving Loan Commitments
16


2.2


Loan Procedures
16


 
2.2.1 Term Loan Procedures
16


 
2.2.1 Revolving Loan Procedures
16


2.3


Commitments Several
16


2.4


Indebtedness Absolute; No Offset; Waiver
16


2.5


Loan Accounting
17


 
2.5.1 Recordkeeping
17


 
2.5.2 Notes
18


2.6


Payment of Interest
18


 
2.6.1 Interest Rates
18


 
2.6.2 Payments of Interest and Principal
18


2.7


Fees
19


2.8


Prepayment
19


 
2.8.1 Mandatory Prepayment
19


 
2.8.2 Voluntary Prepayment
19


2.9


Repayment of Loan
20


 
2.9.1 Revenue-Based Payment
20


 
2.9.2 Principal
22


2.10


Payment
22


 
2.10.1 Making of Payments
22


 
2.10.2 Application of Payments and Proceeds
22


 
2.10.3 Set-off
23


 
2.10.4 Proration of Payments
23


 
 
 
Section 3
Yield Protection.
23


3.1


Taxes
23


3.2


Increased Cost
25


3.3


[Reserved].
27


3.4


Manner of Funding; Alternate Funding Offices
27


3.5


Conclusiveness of Statements; Survival
27


 
 
 
Section 4
Conditions Precedent.
27


4.1


Prior Debt
27


4.2


Delivery of Loan Documents
27


4.3


Fees
28





- i -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




4.4


Warrant
28


4.5


Representations, Warranties, Defaults
29


4.6


[Reserved].
29


4.7


[Reserved]
29


4.8


No Felonies or Indictable Offenses
29


4.9


No Material Adverse Effect
29


4.10


Provant Merger Closing
29


4.11


Minimum Capital Raise
29


 
 
 
Section 5
Representations and Warranties.
30


5.1


Organization
30


5.2


Authorization; No Conflict
30


5.3


Validity; Binding Nature
30


5.4


Financial Condition
30


5.5


No Material Adverse Change
31


5.6


Litigation
31


5.7


Ownership of Properties; Liens
31


5.8


Capitalization
31


5.9


Pension Plans
31


5.10


Investment Company Act
31


5.11


No Default
32


5.12


Margin Stock
32


5.13


Taxes
32


5.14


Solvency
32


5.15


Environmental Matters
32


5.16


Insurance
32


5.17


Information
33


5.18


Intellectual Property; Products and Services
33


5.19


Restrictive Provisions
34


5.20


Labor Matters
34


5.21


Material Contracts
34


5.22


Compliance with Laws; Health Care Laws
34


5.23


Existing Indebtedness; Investments, Guarantees and Certain Contracts
35


5.24


Affiliated Agreements
36


5.25


Names; Locations of Offices, Records and Collateral; Deposit Accounts
36


5.26


[Reserved]
36


5.27


Broker’s or Finder’s Commissions
36


5.28


Anti-Terrorism; OFAC
36


5.29


Security Interest
37


5.30


Survival
37


 
 
 
Section 6
Affirmative Covenants.
37


6.1


Information
37


 
6.1.1 Annual Report
37


 
6.1.2 Interim Reports
38


 
6.1.3 Quarterly Review Meeting
38





- ii -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




 
If requested by Agent, Borrower and any other Loan Parties as requested by Agent
shall be available in person or via teleconference as and when requested by
Agent for a quarterly review meeting regarding the status of Borrower, the
Collateral and performance of the same.
38


 
6.1.4 Compliance Certificate; Revenue
38


 
6.1.5 Reports to Governmental Authorities and Shareholders
39


 
6.1.6 Notice of Default; Litigation
39


 
6.1.7 Management Report
40


 
6.1.8 Projections
40


 
6.1.9 Updated Schedules to Guarantee and Collateral Agreement
40


 
6.1.10 Other Information
40


6.2


Books; Records; Inspections
41


6.3


Conduct of Business; Maintenance of Property; Insurance
41


6.4


Compliance with Laws; Payment of Taxes and Liabilities
42


6.5


[Reserved]
42


6.6


Employee Benefit Plans
42


6.7


Environmental Matters
43


6.8


Further Assurances
43


6.9


Compliance with Health Care Laws
43


6.10


Cure of Violations
44


6.11


Corporate Compliance Program
44


6.12


Post-Closing Equity Raise
45


6.13


Deposit Accounts
45


 
 
 
Section 7
Negative Covenants.
45


7.1


Debt
45


7.2


Liens
46


7.3


Dividends; Redemption of Equity Interests
47


7.4


Mergers; Consolidations; Asset Sales
48


7.5


Modification of Organizational Documents
48


7.6


Use of Proceeds
48


7.7


Transactions with Affiliates
49


7.8


Inconsistent Agreements
49


7.9


Business Activities
49


7.10


Investments
49


7.11


Restriction of Amendments to Certain Documents
50


7.12


Fiscal Year
51


7.13


Financial Covenants
51


 
7.13.1 Consolidated Unencumbered Liquid Assets
51


 
7.13.2 Minimum Aggregate Revenue
51


 
7.13.3 Minimum EBITDA
51


7.14


Deposit Accounts
52


7.15


Subsidiaries
52


7.16


Regulatory Matters
52


7.17


Name; Permits; Dissolution; Insurance Policies; Disposition of Collateral;
Taxes; Trade Names
53


7.18


Truth of Statements
53


 
 
 
Section 8
Events of Default; Remedies.
53


8.1


Events of Default
53





- iii -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




 
8.1.1 Non-Payment of Credit
53


 
8.1.2 Default Under Other Debt
54


 
8.1.3 Bankruptcy; Insolvency
54


 
8.1.4 Non-Compliance with Loan Documents
54


 
8.1.5 Representations; Warranties
54


 
8.1.6 Pension Plans
55


 
8.1.7 Judgments
55


 
8.1.8 Invalidity of Loan Documents or Liens
55


 
8.1.9 Invalidity of Subordination Provisions
55


 
8.1.10 Change of Control
55


 
8.1.11 Certificate Withdrawals, Adverse Test or Audit Results, and Other Matters
56


8.2


Remedies
56


 
 
 
Section 9
Agent.
57


9.1


Appointment; Authorization
57


9.2


Delegation of Duties
57


9.3


Limited Liability
57


9.4


Reliance
58


9.5


Notice of Default
58


9.6


Credit Decision
58


9.7


Indemnification
59


9.8


Agent Individually
59


9.9


Successor Agent
59


9.1


Collateral and Guarantee Matters
60


9.11


SCM Indebtedness and Equivalent Credit Line Intercreditor Agreement
60


9.12


Actions in Concert
61


 
 
 
Section 10
Miscellaneous.
61


10.1


Waiver; Amendments
61


10.2


Notices
62


10.3


Computations
62


10.4


Costs; Expenses
62


10.5


Indemnification by Borrower
63


10.6


Marshaling; Payments Set Aside
63


10.7


Nonliability of Lenders
64


10.8


Assignments
64


 
10.8.1 Assignments
64


10.9


Participations
65


10.1


Confidentiality
66


10.11


Captions
66


10.12


Nature of Remedies
66


10.13


Counterparts
67


10.14


Severability
67


10.15


Entire Agreement
67


10.16


Successors; Assigns
67


10.17


Governing Law
67





- iv -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




10.18


Forum Selection; Consent to Jurisdiction
68


10.19


Waiver of Jury Trial
68


10.2


Patriot Act
68


10.21


Amendment and Restatement
68







- v -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Annexes
Annex I
Commitments and Pro Rata Shares

Annex II
Addresses



Exhibits
Exhibit A
Form of Assignment Agreement

Exhibit B
Form of Compliance Certificate

Exhibit C
Form of Term Note

Exhibit D
Form of Revolving Note

Exhibit E
Form of Second A&R Closing Date Warrant

Exhibit F
Form of Subordination Agreement

Exhibit G
Closing Checklist



Schedules
Schedule 1.1
Pending Acquisitions as of the Closing Date

Schedule 4.1
Prior Debt

Schedule 5.1
Jurisdictions of Qualification

Schedule 5.7
Ownership of Properties; Liens

Schedule 5.8
Capitalization

Schedule 5.16
Insurance

Schedule 5.18(a)
Borrower’s Registered Intellectual Property

Schedule 5.18(b)
Products and Required Permits

Schedule 5.21
Material Contracts

Schedule 5.25A
Names

Schedule 5.25B
Offices

Schedule 5.27
Broker’s Commissions

Schedule 7.1
Existing Debt

Schedule 7.2
Existing Liens

Schedule 7.7
Transactions with Affiliates

Schedule 7.10
Existing Investments

Schedule 7.11
Restricted Material Contracts

Schedule 7.14
Deposit Accounts





- vi -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------








AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT (as may be amended, restated,
supplemented, or otherwise modified from time to time, this “Agreement”) dated
as of May 11, 2017 (the “Closing Date”), among HOOPER HOLMES, INC., a New York
corporation (“Borrower”), the financial institutions party hereto from time to
time as lenders (each a “Lender” and collectively, the “Lenders”) and SWK
FUNDING LLC (in its individual capacity, “SWK”), as Agent for all Lenders amends
and restates that certain Credit Agreement (as amended prior to the date hereof,
the “Existing Credit Agreement”) dated as of April 17, 2015, among Borrower,
Lenders, and Agent.
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
Section 1Definitions; Interpretation.
1.1    Definitions.
When used herein the following terms shall have the following meanings:
Account Control Agreement means, individually and collectively, any account
control or similar agreement(s) entered into from time to time at Agent’s
request, among a Loan Party, Agent and any third party bank or financial
institution at which such Loan Party maintains a Deposit Account.
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of
fifty percent (50%) of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, (c) the acquisition of a product license or a product line
(excluding, for purposes of Section 7.10 hereof, any pending Acquisitions as of
the Closing Date as set forth on Schedule 1.1 hereto), or (d) a merger or
consolidation or any other combination (other than a merger, consolidation or
combination that effects a Disposition) with another Person (other than a Person
that is already a Subsidiary).
Additional Term Loan has the meaning set forth in Section 2.1.
Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any employee, manager, officer or director of such Person and
(c) with respect to any Lender, any entity administered or managed by such
Lender or an Affiliate or investment advisor thereof which is engaged in making,
purchasing, holding or otherwise investing in commercial loans. For purposes of
the definition of the term “Affiliate”, a Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managers or power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither Agent nor any Lender shall be deemed an
Affiliate of Borrower or of any Subsidiary.
Agent means SWK in its capacity as administrative agent for all Lenders
hereunder and any successor thereto in such capacity.
Aggregate Revenue shall have the meaning set forth in Section 2.9.1(a).


- 1 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Agreement has the meaning set forth in the Preamble.
Approved Fund means (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of business and is advised or managed by
(i) a Lender, (ii) an Affiliate of a Lender, (iii) the same investment advisor
that manages a Lender or (iv) an Affiliate of an investment advisor that manages
a Lender or (b) any finance company, insurance company or other financial
institution which temporarily warehouses loans for any Lender or any Person
described in clause (a) above.
Assignment Agreement means an agreement substantially in the form of Exhibit A.
Authorization shall have the meaning set forth in Section 5.22(b).
Borrower shall have the meaning set forth in the Preamble.
Business Day means any day on which commercial banks are open for commercial
banking business in Dallas, Texas, and, in the case of a Business Day which
relates to the calculation of LIBOR, on which dealings are carried on in the
London interbank Eurodollar market.
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case (unless issued by a Lender or its holding
company) rated at least “A-l” by Standard & Poor’s Ratings Group or “P-l” by
Moody’s Investors Service, Inc., (c) any certificate of deposit (or time deposit
represented by a certificate of deposit) or banker’s acceptance maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender (or by a commercial banking institution
that is a member of the Federal Reserve System or is a U.S. branch of a foreign
banking institution and has a combined capital and surplus and undivided profits
of not less than $500,000,000), (d) any repurchase agreement entered into with
any Lender (or commercial banking institution of the nature referred to in
clause (c) above) which (i) is secured by a fully perfected security interest in
any obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than one-hundred percent (100%) of the repurchase obligation of such
Lender (or other commercial banking institution) thereunder, (e) money market
accounts or mutual funds which invest exclusively or substantially in assets
satisfying the foregoing requirements, (f) cash, and (g) other short term liquid
investments approved in writing by Agent.
Change of Control means the occurrence of any of the following, unless such
action has been consented to in advance in writing by Agent in its sole
discretion:
(i)    any Person acquires the direct or indirect ownership of more than
fifty-one percent (51%) of the issued and outstanding voting Equity Interests of
Borrower; or
(ii)    a Key Person Event.
CLIA means (a) the Clinical Laboratory Improvement Act of 1967, as the same may
be amended, modified or supplemented from time to time, including without
limitation the Clinical Laboratory Improvement Amendments, 42 U.S.C. § 263a et
seq. (“CLIA 88”), and any successor


- 2 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




statute thereto, and any and all rules or regulations promulgated from time to
time thereunder, or (b) any equivalent state statute (and any and all rules or
regulations promulgated from time to time thereunder) recognized by the relevant
Governmental Authority as (x) having an “Equivalency” (as defined by CLIA) to
CLIA, and (y) offering a compliance and regulatory framework that is applicable
to a Person in such state in lieu of CLIA.
Closing Date shall have the meaning set forth in the Preamble.
CMS means the Center for Medicare and Medicaid Services of the United States of
America.
Collateral has the meaning set forth in the Guarantee and Collateral Agreement.
Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Agent pursuant to which a mortgagee or lessor of real property
on which Collateral (or any books and records) is stored or otherwise located,
or a warehouseman, processor or other bailee of Inventory or other property
owned by any Loan Party, acknowledges the Liens of Agent and waives (or, if
approved by Agent, subordinates) any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits Agent
reasonable access to any Collateral stored or otherwise located thereon.
Collateral Documents means, collectively, the Guarantee and Collateral
Agreement, the Guaranty Agreement, the IP Security Agreement, each Collateral
Access Agreement, any Mortgage delivered in connection with the Loan from time
to time, each Account Control Agreement and each other agreement or instrument
pursuant to or in connection with which any Loan Party or any other Person
grants a Lien in any Collateral to Agent for the benefit of Lenders, each as
amended, restated or otherwise modified from time to time.
Commitment means, as to any Lender, such Lender’s Pro Rata Share.
Compliance Certificate means a certificate substantially in the form of Exhibit
B.
Consolidated Net Income means, with respect to any Person and its Subsidiaries,
for any period, the consolidated net income (or loss) of such Person and its
respective Subsidiaries for such period, as determined under GAAP.
Consolidated Unencumbered Liquid Assets means, as of any date of determination,
(i) any Cash Equivalent Investment owned by Borrower and its Subsidiaries on a
consolidated basis which are not the subject of any Lien or other arrangement
with any creditor to have its claim satisfied out of the asset (or proceeds
thereof) prior to the general creditors of Borrower and such Subsidiaries other
than the Lien for the benefit of Agent and Lenders and (ii) any unused
“Availability” as such term is defined in and under the SCM Loan Documents.
Contingent Obligation means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than by endorsements of instruments in the
course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation in respect of any Contingent Obligation shall be deemed to be the
amount for which the Person obligated thereon is reasonably expected to be
liable or responsible.


- 3 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Contract Rate means a rate per annum equal to (x) the LIBOR Rate, plus (y)
twelve and one half of one percent (12.5%).
Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with a Loan Party, are
treated as a single employer under Section 414 of the IRC or Section 4001 of
ERISA.
Controlled Substances Act means the Drug Abuse Prevention and Control Act; Title
21 of the United States Code, 13 U.S.C, as amended from time to time.
Copyrights shall mean all of each Loan Party’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to: (i) copyrights, rights and interests in copyrights,
works protectable by copyright, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Copyright Office or in any similar office or agency of the United States, any
State thereof or any political subdivision thereof, or in any other country, and
all research and development relating to the foregoing; and (ii) all renewals of
any of the foregoing.
DEA means the Federal Drug Enforcement Administration of the United States of
America.
Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (d) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), other than (i) payment
obligations, earn-outs and similar obligations of such Person arising in
connection with an Acquisition or (ii) royalty payments or milestone payments
made or to be made by such Person from time to time in connection with an
Acquisition, (e) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person
(with the amount thereof being measured as the lesser of (x) the aggregate
unpaid amount of such indebtedness and (y) the fair market value of such
property), (f) all reimbursement obligations, contingent or otherwise, with
respect to letters of credit (whether or not drawn), banker’s acceptances and
surety bonds issued for the account of such Person, other than obligations that
relate to trade accounts payable in the ordinary course of business, (g) all
Hedging Obligations of such Person, (h) all Contingent Obligations of such
Person in respect of Debt of others, (i) all indebtedness of any partnership of
which such Person is a general partner except to the extent such Person is not
liable for such Debt, and (j) all obligations of such Person under any synthetic
lease transaction, where such obligations are considered borrowed money
indebtedness for tax purposes but the transaction is classified as an operating
lease in accordance with GAAP.
Debtor Relief Law means, collectively: (a) Title 11 of the United States Code,
11 U.S.C. § 101 et. seq., as amended from time to time, and (b) all other United
States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, in each case as amended from time to time.
Default means any event that, if it continues uncured, will, with the lapse of
time or the giving of notice or both, constitute an Event of Default.
Default Rate means a rate per annum equal to the lesser of (i) three percent
(3%) over the Contract Rate, or (ii) the maximum rate of interest permitted to
be charged by applicable laws or regulation governing this Agreement until paid.


- 4 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Deferred Principal Payment means the amount of principal otherwise due and
payable on the “Payment Date” (as each such term is defined in the Existing
Credit Agreement) in February 2017 pursuant to the Existing Credit Agreement,
which principal payment was deferred to the Closing Date in accordance with that
certain Proposal Letter and attached Term Sheet among Agent, Borrower and
Century Equity Partners, dated as of February 2, 2017.
Deposit Account means, individually and collectively, any bank or other
depository accounts of a Loan Party.
Disposition means, as to any asset or right of any Loan Party, (a) any sale,
lease, assignment or other transfer (other than to any other Loan Party), but
specifically excluding any license or sublicense, (b) any loss, destruction or
damage thereof or (c) any condemnation, confiscation, requisition, seizure or
taking thereof, in each case excluding (i) any Disposition (except as set forth
in clauses (ii) and (iii) below) where the Net Cash Proceeds of any sale, lease,
assignment, transfer, condemnation, confiscation, requisition, seizure or taking
do not in the aggregate exceed $250,000 in any Fiscal Year, (ii) the sale of
Inventory or Product in the ordinary course of business and (iii) any issuance
of Equity Interests by Borrower.
Dollar and $ mean lawful money of the United States of America.
Drug Application means a new drug application, an abbreviated drug application,
or a product license application for any Product, as appropriate, as those terms
are defined in the FDA Law and Regulation.
EBITDA means, for any Person and its Subsidiaries for any period, Consolidated
Net Income for such period plus, to the extent deducted in determining such
Consolidated Net Income for such period (and without duplication), (i) Interest
Expense, (ii) income tax expense (including tax accruals), (iii) depreciation
and amortization, (iv) nonrecurring cash fees, costs and expenses incurred in
connection with (a) the Acquisitions of product licenses and product lines from
a third party, and milestone and royalty payments to any third party, in
relation to any Material Contract or any other Acquisition made prior to the
date of this Agreement, (b) the negotiation and closing of this Agreement and
the Loan Documents and (c) the Provant Merger, (v) non-cash expenses relating to
equity-based compensation or purchase accounting and (vi) other non-recurring
and/or non-cash expenses or charges approved by the Agent.
Environmental Claims means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or any Person or property.
Environmental Laws means all present or future foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to any matter arising out of or relating to the effect of
the environment on health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, release, control or cleanup of any Hazardous
Substance.
Equity Interests means, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership


- 5 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




unit purchase rights and all securities convertible, exercisable or
exchangeable, in whole or in part, into any one or more of the foregoing.
Equivalent Credit Line has the meaning set forth in Section 6.13.
Event of Default means any of the events described in Section 8.1.
Excluded Taxes has the meaning set forth in Section 3.1(a).
Exempt Accounts means any Deposit Accounts, securities accounts or other similar
accounts (i) into which there are deposited no funds other than those intended
solely to cover compensation to employees of the Loan Parties (and related
contributions to be made on behalf of such employees to health and benefit
plans) plus balances for outstanding checks for compensation and such
contributions from prior periods; or (ii) constituting employee withholding
accounts and contain only funds deducted from pay otherwise due to employees for
services rendered to be applied toward the tax obligations of such Person or its
employees.
Existing Credit Agreement has the meaning set forth in the Preamble.
Exit Fee shall have the meaning set forth in Section 2.7(b).
Fair Valuation shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.
FATCA means Sections 1471 through 1474 of the IRC and any current or future
regulations thereunder or official interpretations thereof.
FD&C Act means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et
seq., as amended.
FDA means the Food and Drug Administration of the United States of America.
FDA Law and Regulation means the provisions of the FD&C Act and all applicable
regulations promulgated by the FDA.
FDA Products means any finished products sold by Borrower or any of the other
Loan Parties for itself or for a third party that are subject to applicable
Health Care Laws.
Fiscal Quarter means a calendar quarter of a Fiscal Year.
Fiscal Year means the fiscal year of Borrower and its Subsidiaries, which period
shall be the 12-month period ending on December 31 of each year.
Foreign Lender means any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the IRC.
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the


- 6 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, branch of government, department
or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other Person owned or controlled (through stock or capital ownership or
otherwise) by any of the foregoing, whether domestic or foreign. Governmental
Authority shall include any agency, branch or other governmental body charged
with the responsibility and/or vested with the authority to administer and/or
enforce any Health Care Laws.
Guarantee and Collateral Agreement means the Amended and Restated Guarantee and
Collateral Agreement dated as of the Closing Date by each Loan Party signatory
thereto in favor of Agent and Lenders.
Guaranty Agreement means the Limited Guaranty Agreement dated as of the Closing
Date by and among Borrower, Century Focused Fund III, L.P. and Agent.
Hazardous Substances means hazardous waste, pollutant, contaminant, toxic
substance, oil, hazardous material, chemical or other substance regulated by any
Environmental Law.
Health Care Laws mean all foreign, federal and state fraud and abuse laws
relating to the regulation of healthcare products, pharmaceutical products,
laboratory facilities and services, healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors, including but not limited to (i) the federal Anti-Kickback Statute (42
U.S.C. (§1320a-7b(b)), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the civil
False Claims Act (31 U.S.C. §3729 et seq.), TRICARE (10 U.S.C. Section 1071 et
seq.), Section 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statues; (ii) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191), as amended by
the Health Information, Technology for Economic and Clinical Health Act of 2009
(collectively, “HIPPA”), and the regulations promulgated thereunder, (iii)
Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (iv) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (v) the FD&C Act and all applicable
requirements, regulations and guidances issued thereunder by the FDA (including
FDA Law and Regulation); (vi) the Controlled Substances Act, as amended, and all
applicable requirements, regulations and guidances issued thereunder by the DEA;
(vii) CLIA, as amended, and all applicable requirements, regulations, and
guidance issued thereunder by the applicable Governmental Authority; (viii)
quality, safety and accreditation standards and requirements of all applicable
foreign and domestic federal, provincial or state laws or regulatory bodies;
(ix) all applicable licensure laws and regulations; (x) all applicable
professional standards regulating healthcare providers, healthcare
professionals, healthcare facilities, clinical research facilities or healthcare
payors; and (xi) any and all other applicable health care laws (whether foreign
or domestic), regulations, manual provisions, policies and administrative
guidance, including those related to the corporate practice of medicine,
fee-splitting, state anti-kickback or self-referral prohibitions, each of
clauses (i) through (xi) as may be amended from time to time.
Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be


- 7 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




deemed to be the incremental obligation that would be reflected in the financial
statements of such Person in accordance with GAAP.
Intellectual Property shall mean all present and future: trade secrets, know-how
and other proprietary information; Trademarks and Trademark Licenses (as defined
in the Guarantee and Collateral Agreement), internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any Intellectual
Property rights relating thereto) and Copyright Licenses (as defined in the
Guarantee and Collateral Agreement) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents and Patent Licenses (as defined in the Guarantee and Collateral
Agreement); Mask Works (as defined in the Guarantee and Collateral Agreement);
industrial design applications and registered industrial designs; license
agreements related to any of the foregoing and income therefrom, books, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other
physical manifestations, embodiments or incorporations of any of the foregoing;
customer lists and customer information, the right to sue for all past, present
and future infringements of any of the foregoing; all other intellectual
property; and all common law and other rights throughout the world in and to all
of the foregoing.
Indemnified Taxes has the meaning set forth in Section 3.1(a).
Intercreditor Agreement means that certain Amended and Restated Intercreditor
Agreement, dated as of the Closing Date, by and between Agent and SCM.
Interest Expense means for any Person and its Subsidiaries for any period the
consolidated interest expense of such Person and its Subsidiaries for such
period (including all imputed interest on Capital Leases).
Inventory has the meaning set forth in the Guarantee and Collateral Agreement.
Investment means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of obligations of any other Person (other than travel and similar
advances to employees in the ordinary course of business) or (d) the making of
an Acquisition.
IP Security Agreement means the Intellectual Property Security Agreement dated
on or about the Closing Date by each Loan Party signatory thereto in favor of
Agent and Lenders.
IRC means the Internal Revenue Code of 1986, as amended.
IRS means the United States Internal Revenue Service.
Key Person means, individually, each of (i) Henry Dubois, (ii) Mark Clermont and
(iii) Heather Provino.
Key Person Event means, unless such actions are consented to in advance in
writing by Agent, any two (2) Key Persons shall no longer serve in their
respective, current executive capacity with Borrower, unless each such Key
Person is replaced within sixty (60) days with (in each case) a person of like
qualification


- 8 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




and experience to assume the respective responsibilities of such departing Key
Person and which has been approved in writing by Agent (such approval not to be
unreasonably withheld or delayed) to assume such responsibility and capacity of
the applicable departing Key Person.
Legal Costs means, with respect to any Person, all reasonable, duly documented,
out-of-pocket fees and charges of any counsel, accountants, auditors,
appraisers, consultants and other professionals to such Person, and all court
costs and similar legal expenses.
Lenders has the meaning set forth in the Preamble.
LIBOR Rate means a fluctuating rate per annum equal to the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), as the offered rate for loans in Dollars for a
three (3) month period, rounded upwards, if necessary, to the nearest 1/100 of
1%. The rate is set by the ICE Benchmark Administration as of 11:00 a.m. (London
time) as determined two (2) Business Days prior to each Payment Date, and
effective on the Payment Date immediately following such determination date. If
Bloomberg Professional Service (or another nationally-recognized rate reporting
source acceptable to Agent) no longer reports the LIBOR Rate or Agent determines
in good faith that the rate so reported no longer accurately reflects the rate
available to Agent in the London Interbank Market or if such index no longer
exists or if page USD-LIBOR-BBA (ICE) no longer exists or accurately reflects
the rate available to Agent in the London Interbank Market, Agent may select a
replacement index that approximates as near as possible such prior index.
Notwithstanding the foregoing, in no event shall the “LIBOR Rate” ever be less
than one percent (1%) per annum at any time.
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
Loan or Loans means, individually and collectively the Term Loan, the Revolving
Loans and any other advances made by Agent and Lenders in accordance with the
Loan Documents.
Loan Documents means this Agreement, the Notes, the Intercreditor Agreement, the
Collateral Documents and all documents, instruments and agreements delivered in
connection with the foregoing.
Loan Party means Borrower and each of its Subsidiaries.
Margin Stock means any “margin stock” as defined in Regulation T, U or X of the
FRB.
Material Adverse Effect means (a) a material adverse change in, or a material
and adverse effect upon, the financial condition, operations, assets, business
or properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party to perform any of its payment Obligations under
any Loan Document or (c) a material and adverse effect upon any material portion
of the Collateral, under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against any Loan Party of any
material Loan Document. For the avoidance of doubt, the investigation,
inspection, examination, audit or view of the operations of any Loan Party in
the ordinary course of business by any Governmental Authority shall not, in
itself, be deemed to be a Material Adverse Effect or be deemed to be an event
that could or would reasonably be expected to result in or have a Material
Adverse Effect.
Material Contract has the meaning assigned in Section 5.21 hereof.


- 9 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Merger Agreement means that certain Agreement and Plan of Merger by and among
Borrower, Piper Merger Corp., Provant and Wellness, dated as of March 7, 2017,
as the same may be modified, amended or restated from time to time with the
consent of Agent.
Maturity Date means May 11, 2021, or such earlier date on which the Commitments
terminate pursuant to Section 8.
Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting Agent a Lien on a real property interest of any Loan Party,
each as amended, restated or otherwise modified from time to time.
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any member of the Controlled Group may
have any liability.
Net Cash Proceeds means, with respect to any Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance and
by way of deferred payment of principal pursuant to a note, installment
receivable or otherwise, but only as and when received) received by any Loan
Party pursuant to such Disposition net of (i) the reasonable direct costs
relating to such Disposition (including sales commissions and legal, accounting
and investment banking fees, commissions and expenses), (ii) any portion of such
proceeds deposited in an escrow account pursuant to the documentation relating
to such Disposition (provided that such amounts shall be treated as Net Cash
Proceeds upon their release from such escrow account to and receipt by the
applicable Loan Party), (iii) taxes and other governmental costs and expenses
paid or reasonably estimated by a Loan Party to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), (iv) amounts required to be applied to the repayment of
any Debt (together with any interest thereon, premium or penalty and any other
amount payable with respect thereto) secured by a Lien that has priority over
the Lien, if any, of Agent on the asset subject to such Disposition, (v)
reserves for purchase price adjustments and retained liabilities reasonably
expected to be payable by the Loan Parties in connection therewith established
in accordance with GAAP (provided that upon the final determination of the
amount paid in respect of such purchase price adjustments and retained
liabilities, the actual amount of purchase price adjustments and retained
liabilities paid is less than such reserves, the difference shall, at such time,
constitute Net Cash Proceeds) and (vi)(A) with respect to any Disposition
described in clauses (a), (b) or (c) of the definition thereof, all money
actually applied within one-hundred eighty (180) days to replace such assets to
be used in the business of Borrower and the Subsidiaries, and (B) with respect
to any Disposition, all money actually applied within one-hundred eighty
(180) days to replace the assets in question or to repair or reconstruct damaged
property or property affected by loss, destruction, damage, condemnation,
confiscation, requisition, seizure or taking.
Net Sales means the gross amount billed or invoicedby Borrower and its
Subsidiaries for Services and for the sale of Products and (including products
and services ancillary thereto) to independent customers, less deductions for
(a) quantity, trade, cash or other discounts, allowances, credits or rebates
(including customer rebates) actually allowed or taken, (b) amounts deducted,
repaid or credited by reason of rejections or returns of goods and government
mandated rebates, or because of chargebacks or retroactive price reductions, (c)
charges for freight, handling, postage, transportation, insurance and other
shipping charges and (d) taxes, tariffs, duties or other governmental charges or
assessments (including any sales, value added or similar taxes other than an
income tax) levied, absorbed or otherwise imposed on or with respect to the
production, sale, transportation, delivery or use of pharmaceutical products. To
the extent applicable, components of Net Sales shall be determined in the
ordinary course of business in accordance with historical practice and using the
accrual method of accounting in accordance with GAAP. For the purposes of
calculating Net Sales, Lenders and Agent understand and agree that (i)
Affiliates of a Borrower shall not be regarded as


- 10 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




independent customers, (ii) Net Sales shall not include Products distributed for
product development purposes, including for use in pre-clinical trials and (iii)
Net Sales shall not include pass-through revenue generated by the sales of gift
cards.
Note means a promissory note substantially in the form of Exhibit C or Exhibit
D, as applicable.
Obligations means all liabilities, indebtedness and obligations (monetary
(including post-petition interest, allowed or not) or otherwise) of any Loan
Party under this Agreement, any other Loan Document or any other document or
instrument executed in connection herewith or therewith which are owed to any
Lender or Affiliate of a Lender, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.
OFAC shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.
Original Term Loan has the meaning set forth in Section 2.1.
Origination Fee shall have the meaning set forth in Section 2.7(a).
Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other than
contingent indemnification obligations, yield protection and expense
reimbursement to the extent no claim giving rise thereto has been asserted in
respect of contingent indemnification obligations, and to the extent no amounts
therefor have been asserted, in the case of yield protection and expense
reimbursement obligations).
Patents shall mean all of each Loan Party’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title and
interest in and to: (i) all patents, patent applications, inventions, invention
disclosures and improvements, and all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any state thereof or any political subdivision thereof, or in any other
country, and all research and development relating to the foregoing; and (ii)
the reissues, divisions, continuations, renewals, re-examinations, extensions
and continuations-in-part of any of the foregoing.
Payment Date means the fifteenth (15th) day of each of February, May, August and
November (or the next succeeding Business Day to the extent such 15th day is not
a Business Day), commencing with August 15, 2017.
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its material functions under ERISA.
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which Borrower or any member of the Controlled Group may have any
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.
Permit means collectively all licenses, leases, powers, permits, franchises,
certificates, authorizations and approvals.
Permitted Liens means Liens permitted by Section 7.2.


- 11 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
Prior Debt means the Debt listed on Schedule 4.1; provided that for the
avoidance of doubt, for purposes of this Agreement, the term “Prior Debt” does
not include (i) the SCM Indebtedness, (ii) money owed pursuant to any Capital
Lease existing as of the Closing Date or (iii) any amounts owing under the
Existing Credit Agreement.
Pro Rata Share means, with respect to any Lender, the applicable percentage (as
adjusted from time to time in accordance with the terms hereof) specified
opposite such Lender’s name on Annex I which percentage represents the aggregate
percentage of the Commitment held by such Lender, which percentage shall be with
respect to the aggregate outstanding balance of the Term Loan and Revolving
Loans as of any date of determination after such Commitment has terminated.
Product means any products manufactured, sold, developed, tested or marketed by
Borrower or any of its Subsidiaries, including without limitation, those
products set forth on Schedule 5.18(b) (as updated from time to time in
accordance with Section 6.1.2); provided, however, that if Borrower shall fail
to comply with the obligations under Section 6.1.2 to give notice to Agent and
update Schedule 5.18(b) prior to manufacturing, selling, developing, testing or
marketing any new Product, any such improperly undisclosed Product shall be
deemed to be included in this definition; and provided, further, that products
manufactured by Borrower for unaffiliated third parties shall not be deemed
“Products” hereunder.
Provant means Provant Health Solutions, LLC, a Rhode Island limited liability
company.
Provant Merger shall have the meaning set forth in Section 4.10.
Registered Intellectual Property means all applications, registrations and
recordings for or of Patents, Trademarks or Copyrights filed by a Loan Party
with any Governmental Authority, all internet domain name registrations owned by
a Loan Party, and all proprietary software owned by a Loan Party.
Reinstatement Notice has the meaning set forth in the Guaranty Agreement.
Required Lenders means Lenders having an aggregate Pro Rata Share in excess of
fifty percent (50%), collectively; provided that if there are only two Lenders,
then Required Lenders means both such Lenders (Lenders that are Affiliates of
one another being considered as one Lender for purposes of this proviso).
Required Permit means a Permit (a) issued or required under applicable law to
the business of Borrower or any of its Subsidiaries or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under any laws applicable to the business of Borrower or any
of its Subsidiaries (including, without limitation, any Health Care Laws) or any
Drug Application (including without limitation, at any point in time, all
licenses, approvals and permits issued by the FDA, CMS, or any other applicable
Governmental Authority necessary for the testing, manufacture, marketing or sale
of any Product by any Borrower or its Subsidiary as such activities are being
conducted by Borrower or its Subsidiary with respect to such Product at such
time), and (b) issued by any Person from which Borrower or any of its
Subsidiaries have received an accreditation.


- 12 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Responsible Officer shall mean the president, vice president or secretary of a
Person, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants or
delivery of financial information, the chief financial officer, the treasurer or
the controller of a Person, or any other officer having substantially the same
authority and responsibility, and in all cases such person shall be listed on an
incumbency certificate delivered to Agent, in form and substance acceptable to
Agent in its sole discretion.
Revenue-Based Payment has the meaning set forth in Section 2.9.1(a).
Revocation Notice has the meaning set forth in the Guaranty Agreement.
Revolving Loan or Revolving Loans has the meaning set forth in Section 2.1.2.
Revolving Loan Commitment means $2,000,000.
Royalties means the amount of any and all royalties, license fees and any other
payments or income of any type recognized as revenue in accordance with GAAP by
Borrower and its Subsidiaries with respect to the sale of Products or the
provision of services by independent licensees of Borrower and/or its
Subsidiaries, including any such payments characterized as a share of net
profits, any up-front or lump sum payments, any milestone payments, commissions,
fees or any other similar amounts, less deductions for amounts deducted, repaid
or credited by reason of adjustments to the sales upon which royalty amounts are
based, regardless of the reason for such adjustment to such sales. For the
purposes of calculating Royalties, Lenders and Agent understand and agree that
Affiliates of Borrower shall not be regarded as independent licensees.
SCM means SCM Specialty Finance Opportunities Fund, L.P., a Delaware limited
partnership.
SCM Indebtedness means the Debt of Borrower and any other Loan Party incurred
pursuant to the SCM Loan Documents in effect as of the date hereof or as may
otherwise be amended in accordance with this Agreement and the Intercreditor
Agreement.
SCM Loan Documents means that certain Credit and Security Agreement dated on
April 29, 2016, by and between SCM, Borrower, and certain of Borrower’s
Affiliates, and the documents, instruments, and agreements executed in
conjunction therewith, as each has been amendment prior to the date herof.
Second A&R Closing Date Warrant means that certain Second Amended and Restated
Warrant issued to SWK Holding Corporation by Borrower on the Closing Date in the
form attached hereto as Exhibit D.
Services means services provided by Borrower or any Affiliate of Borrower to
un-Affiliated Persons, including without limitation any sales, laboratory
analysis, testing, consulting, marketing, commercialization and any other
healthcare-related services.
Solvent means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent, unmatured and unliquidated liabilities); (b)
the present fair saleable value of the property of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to pay
its debts and other liabilities (including subordinated, disputed, contingent,
unmatured and unliquidated liabilities) as they mature in the normal course of
business; (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a


- 13 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital.
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other equity interests as to
have more than fifty percent (50%) of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to direct and indirect
Subsidiaries of Borrower.
SWK has the meaning set forth in the Preamble.
Taxes has the meaning set forth in Section 3.1(a).
Term Loan has the meaning set forth in Section 2.1.1.
Term Loan Commitment means $6,500,000.
Trademarks shall mean all of each Loan Party’s (or if referring to another
Person, such other Person’s) now existing or hereafter acquired right, title,
and interest in and to: (i) all of such Loan Party’s (or if referring to another
Person, such other Person’s) trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, other business identifiers, all applications, registrations and
recordings relating to the foregoing as may at any time be filed in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, or in any other country, and all research and development and the
goodwill of the business relating to the foregoing; (ii) all renewals thereof;
and (iii) all designs and general intangibles of a like nature.
Uniform Commercial Code means the Uniform Commercial Code as in effect in the
State of New York; provided that if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
U.S. Lender means any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the IRC.
Wellness means Wellness Holdings, LLC, a Delaware limited liability company.
Wholly-Owned Subsidiary means, as to any Person, another Person all of the
equity interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
1.2    Interpretation.
(a)    In the case of this Agreement and each other Loan Document, (a) the
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms; (b) Annex, Exhibit, Schedule and Section references
are to such Loan Document unless otherwise specified; (c) the term “including”
is not limiting and means “including but not limited to”; (d) in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including”; the words


- 14 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




“to” and “until” each mean “to but excluding”, and the word “through” means “to
and including”; (e) unless otherwise expressly provided in such Loan Document,
(i) references to agreements and other contractual instruments shall be deemed
to include all subsequent amendments, restatements and other modifications
thereto, but only to the extent such amendments, restatements and other
modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation shall be construed as including all
statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation; (f) this Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters, all of which are cumulative and each shall
be performed in accordance with its terms and (g) this Agreement and the other
Loan Documents are the result of negotiations among and have been reviewed by
counsel to Agent, Borrower, Lenders and the other parties hereto and thereto and
are the products of all parties; accordingly, they shall not be construed
against Borrower, Agent or Lenders merely because of Borrower’s, Agent’s or
Lenders’ involvement in their preparation. Except where otherwise expressly
provided in the Loan Documents, in any instance where the approval, consent or
the exercise of Agent’s judgment is required, the granting or denial of such
approval or consent and the exercise of such judgment shall be (x) within the
sole and absolute discretion of Agent and/or Lenders; and (y) deemed to have
been given only by a specific writing intended for such purpose executed by
Agent.
(b)    For purposes of converting any amount reported or otherwise denominated
in any currency other than Dollars to Dollars under or in connection with the
Loan Documents, Agent shall calculate such currency conversion via the
applicable exchange rate identified and normally published by Bloomberg
Professional Service as the applicable exchange rate as of the close of currency
trading on each trading date during the applicable period of measurement, or, if
such currency conversion deals exclusively with a particular date of
determination, as of the close of currency trading on such date of determination
(or the following trading date to the extent no currency trading took place on
such date of determination). If Bloomberg Professional Service no longer reports
such currency exchange rate, Agent shall select another nationally-recognized
currency exchange rate reporting service selected by Agent in good faith.
Section 2    Credit Facility.
2.1    Commitments.
2.1.1    Term Loan Commitments.
The Lenders, severally and for themselves alone, made a term loan (the “Original
Term Loan”) in connection with the Existing Credit Agreement in the original
principal amount of $5,000,000. As of the Closing Date, the outstanding
principal balance of the Original Term Loan is $3,675,876.20 (which, for the
avoidance of doubt, does not take into account the application of the Deferred
Principal Payment). On and subject to the terms and conditions of this
Agreement, each Lender, severally and for itself alone, agrees to make an
additional term loan to Borrower (each such loan, individually and collectively,
an “Additional Term Loan”) in an amount equal to such Lender’s applicable Pro
Rata Share of $2,824,123.80 resulting in an aggregate, outstanding principal
amount outstanding under the Term Loan as of $6,500,000 as the Closing Date. The
Additional Term Loan, together with the Original Term Loan shall be deemed a
single term Loan (each such loan, individually and collectively, the “Term
Loan”) which shall be in an aggregate principal amount equal to the Term Loan
Commitment. The Commitments of Lenders to make the Additional Term Loan shall
terminate concurrently with the making of the Additional Term Loan on the
Closing Date. The Loan is not a revolving credit facility, and therefore, any
amount thereof that is repaid or prepaid by Borrower, in whole or in part, may
not be re-borrowed.


- 15 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




2.1.1    Revolving Loan Commitments. On and subject to the terms from time to
time and conditions of this Agreement, each Lender, severally and for itself
alone, agrees to make advances to Borrower (each such advance, a “Revolving
Loan” and collectively, the “Revolving Loans”) in an amount outstanding of up to
such Lender’s applicable Pro Rata Share of the Revolving Loan Commitment.
Subject to the terms of Sections 2.2 and 2.8 hereof, the Revolving Loans may be
repaid and reborrowed at any time prior to the Maturity Date.
2.2    Loan Procedures.
2.2.1    Term Loan Procedures.
On the Closing Date, Lenders shall advance to Borrower an amount equal to the
Additional Term Loan, less the amount of all fees and expenses to be paid Agent
and Lenders on the Closing Date in accordance with this Agreement, upon
Borrower’s satisfaction of the conditions to closing described in Section 4 of
this Agreement.
2.2.1    Revolving Loan Procedures.
(a)    Upon Agent’s receipt of a written request from Borrower for a Revolving
Loan, Lenders shall advance such Revolving Loan to Borrower (within five (5)
days of receipt by Agent of such written request), so long as (a) no Material
Adverse Effect, Default or Event of Default has occurred and is continuing, (b)
the Guaranty Agreement is in full force and effect and Agent has not received a
Revocation Notice that has not otherwise been superseded by a Reinstatement
Notice in accordance with the Guaranty Agreement, and (c) Agent has received
copies of any and all Material Contracts entered into by Borrower and/or other
information that Agent reasonably requests in connection with such Revolving
Loan.
(b)    Each such Revolving Advance shall be in an amount equal to or greater
than $250,000 (or if the principal amount of Revolving Loans outstanding is
greater than $1,750,000, then such lesser amount that remains available under
the Revolving Loan Commitment) and Borrower may not request more than two (2)
Revolving Loans in any one calendar month, unless otherwise agreed to by Agent,
in its sole discretion.
2.3    Commitments Several.
The failure of any Lender to fund its Pro Rata Share of the Additional Term Loan
on the Closing Date or any Revolving Loan shall not relieve any other Lender of
its obligation hereunder, but no Lender shall be responsible for the failure of
any other Lender to fund such other Lender’s Pro Rata Share on the Closing Date
or any other day, as applicable.
2.4    Indebtedness Absolute; No Offset; Waiver.
The payment obligations of Borrower hereunder are absolute and unconditional,
without any right of rescission, setoff, counterclaim or defense for any reason
against Agent and Lenders. As of the Closing Date, the Loan has not been
compromised, adjusted, extended, satisfied, rescinded, set-off or modified, and
the Loan Documents are not subject to any litigation, dispute, refund, claims of
rescission, setoff, netting, counterclaim or defense whatsoever, including but
not limited to, claims by or against any Loan Party or any other Person. Payment
of the Obligations by Borrower, shall be made only by wire transfer, in Dollars,
and in immediately available funds when due and payable pursuant to the terms of
this Agreement and the other Loan Documents, is not subject to compromise,
adjustment, extension, satisfaction, rescission, set-off,


- 16 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




counterclaim, defense, abatement, suspension, deferment, deductible, reduction,
termination or modification, whether arising out of transactions concerning the
Loan, or otherwise. Without limitation to the foregoing, to the fullest extent
permitted under applicable law and notwithstanding any other term or provision
contained in this Agreement or any other Loan Document, Borrower hereby waives
(and shall cause each Loan Party to waive) (a) presentment, protest and demand,
notice of default (except as expressly required in the Loan Documents), notice
of intent to accelerate, notice of acceleration, notice of protest, notice of
demand and of dishonor and non-payment of the Obligations, (b) any requirement
of diligence or promptness on Agent’s part in the enforcement of its rights
under the provisions of this Agreement and any other Loan Document, (c) any
rights, legal or equitable, to require any marshalling of assets or to require
foreclosure sales in a particular order, (d) all notices of every kind and
description which may be required to be given by any statute or rule of law
except as specifically required hereunder, (e) the benefit of all laws now
existing or that may hereafter be enacted providing for any appraisement before
sale or any portion of the Collateral, (f) all rights of homestead, exemption,
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of the Obligations in the event of foreclosure
of the Liens created by the Loan Documents, (g) the pleading of any statute of
limitations as a defense to any demand under any Loan Document and (h) any
defense to the obligation to make any payments required under the Loan
Documents, including the obligation to pay taxes based on any damage to, defects
in or destruction of the Collateral or any other event, including obsolescence
of any of the Collateral, it being agreed and acknowledged that such payment
obligations are unconditional and irrevocable. Borrower further acknowledges and
agrees (i) to any substitution, subordination, exchange or release of any
security or the release of any party primarily or secondarily liable for the
payment of the Loan; (ii) that Agent shall not be required to first institute
suit or exhaust its remedies hereon against others liable for repayment of all
or any part of the Loan, whether primarily or secondarily (collectively, the
“Obligors”), or to perfect or enforce its rights against any Obligor or any
security for the Loan; and (iii) that its liability for payment of the Loan
shall not be affected or impaired by any determination that any security
interest or lien taken by Agent for the benefit of Lenders to secure the Loan is
invalid or unperfected. Borrower acknowledges, warrants and represents in
connection with each waiver of any right or remedy of Borrower contained in any
Loan Document, that it has been fully informed with respect to, and represented
by counsel of its choice in connection with, such rights and remedies, and all
such waivers, and after such advice and consultation, has presently and actually
intended, with full knowledge of its rights and remedies otherwise available at
law or in equity, to waive or relinquish such rights and remedies to the full
extent specified in each such waiver.
2.5    Loan Accounting.
2.5.1    Recordkeeping.
Agent, on behalf of each Lender, shall record in its records the date and amount
of each Loan made by each Lender, each prepayment and repayment thereof. The
aggregate unpaid principal amount so recorded shall be final, binding and
conclusive absent manifest error. The failure to so record any such amount or
any error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrower hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.
2.5.2    Notes.
At the request of any Lender, each Loan of such Lender shall be evidenced by a
Note, with appropriate insertions, payable to the order of such Lender in a face
principal amount equal to such Lender’s Pro Rata Share and payable in such
amounts and on such dates as are set forth herein.


- 17 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




2.6    Payment of Interest.
2.6.1    Interest Rates.
(a)    The outstanding principal balance under the Loan shall bear interest at a
per annum rate of interest equal to the Contract Rate (as may be adjusted from
time to time in accordance with this Section 2.6.1), which interest shall be
calculated from the date of the funding of the Term Loan or Revolving Loan, as
applicable. Whenever, subsequent to the date hereof, the LIBOR Rate is increased
or decreased (as determined on the date that is two (2) Business Days prior to
each Payment Date), the Contract Rate, as set forth herein, shall be similarly
changed effective as of such subsequent Payment Date, without notice or demand
of any kind by an amount equal to the amount of such change in the LIBOR Rate on
the date that is two (2) Business Days prior to each such Payment Date. The
interest due on the principal balance of the Loan outstanding as of any Payment
Date shall be computed for the actual number of days elapsed during the period
in question on the basis of a year consisting of three hundred sixty (360) days
and shall be calculated by determining the average daily principal balance
outstanding for each day of such period in question. The daily rate shall be
equal to 1/360th times the Contract Rate. If any statement furnished by Agent
for the amount of a payment due was less than the actual amount that should have
been paid because the LIBOR Rate increased and such increase was not reflected
in such statement, Borrower shall make the payment specified in such statement
from Agent and Borrower shall be required to pay any resulting underpayment with
the next subsequent payment due hereunder.
(b)    Borrower recognizes and acknowledges that any default on any payment, or
portion thereof, due hereunder or to be made under any of the other Loan
Documents, will result in losses and additional expenses to Agent in servicing
the Loan, and in losses due to Lenders’ loss of the use of funds not timely
received. Borrower further acknowledges and agrees that in the event of any such
Default, Lenders would be entitled to damages for the detriment proximately
caused thereby, but that it would be extremely difficult and impracticable to
ascertain the extent of or compute such damages. Therefore, upon the Maturity
Date and upon the occurrence and during the existence of an Event of Default (or
upon any acceleration), interest shall automatically accrue hereunder, without
notice to Borrower, at the Default Rate. The Default Rate shall be calculated
and due from the date of such Event of Default and shall be payable upon demand.
2.6.2    Payments of Interest and Principal.
Borrower shall pay to Lenders all accrued interest on the Loan in arrears on
each Payment Date, upon a prepayment of such Loan in accordance with Section 2.8
and at maturity in cash. Any partial prepayment of the Term Loan shall be
applied in inverse order of maturity and so shall not reduce the amount of any
quarterly principal amortization payment required pursuant to Section 2.9.1 (but
this shall not be construed as permitting any partial prepayment other than as
may be expressly permitted elsewhere in this Agreement).
2.7    Fees.
(a)    Origination Fee. Borrower shall pay to SWK, for its own account, a fee
(the “Origination Fee”) in the amount of $97,500, which Origination Fee shall be
deemed fully earned and non-refundable on the Closing Date.
(b)    Exit Fee. Upon the earlier to occur of (i) the Maturity Date, or
(ii) full repayment of the Loan and all other Obligations, whether as a result
of the application of Net Cash Proceeds from any Disposition, the contractual
acceleration of the Loan hereunder, an acceleration of the Loan by Agent in
accordance with this Agreement or otherwise, Borrower shall pay an exit fee to
Agent, for the benefit of


- 18 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Lenders, in an amount equal to seven percent (7.0%) multiplied by the aggregate
principal amount of the Term Loan advanced hereunder and the amount of the
Revolving Loan Commitment.
(c)    Unused Line Fee. To the extent that the average daily principal balance
of the Revolving Loan during the twelve (12) month period following the Closing
Date, or any subsequent twelve (12) month period as measured on each anniversary
of the Closing Date, or portion of such twelve (12) month period to the extent
that the Revolving Loan has been terminated in accordance with the terms of this
Agreement prior to an anniversary of the Closing Date, is less than $1,000,000,
Borrower shall pay an unused line fee to Agent, for the benefit of Lenders, in
an amount equal to the difference between (i) interest that would have been due
and payable on the Revolving Loan for such period being measured had the average
daily principal balance of the Revolving Loan during such period being measured
been $1,000,000 and (ii) the interest actually due and payable for such period
being measured. Any such unused line fee (i) shall be due and payable on the
Payment Date following each anniversary of the Closing Date and the Maturity
Date, as applicable, and (ii) shall be waived (A) during any period where Agent
elects not to fund a Revolving Loan due to a failure of Borrower to satisfy the
conditions for such requested Revolving Loan and (B) at all times following the
date on which the Borrower elects to terminate the Revolving Loan and prepay all
amounts outstanding thereunder in accordance with Section 2.8.2.
2.8    Prepayment.
2.8.1    Mandatory Prepayment. Borrower shall prepay the Obligations (which
shall include any amounts that would otherwise be due and payable on such date
had Borrower voluntarily prepaid the Obligations pursuant to Section 2.8.2 (as
it relates to any such mandatory prepayment on or after the first anniversary of
the Closing Date)) until paid in full within two (2) Business Days after the
receipt by a Loan Party of any Net Cash Proceeds from any Disposition, in an
amount equal to such Net Cash Proceeds.
2.8.2    Voluntary Prepayment.
(a)    (i) Subject to clause (b) below, Borrower may, on or after the first
anniversary of the Closing Date and from time to time thereafter, on at least
five (5) Business Days’ or written notice or telephonic notice (followed on the
same Business Day by written confirmation thereof) to Agent (which shall
promptly advise each Lender thereof) not later than 12:00 noon Dallas time on
such day, prepay the Term Loan and all related Obligations in whole or in part,
provided that if the Term Loan is prepaid in whole, Borrower shall
simultaneously with such prepayment prepay the Revolving Loan and all other
Obligations under this Agreement and this Agreement shall terminate immediately
upon any such prepayment. Such notice to Agent shall specify the amount and
proposed date of such prepayment, and the application of such amounts to be
prepaid shall be applied in accordance with Section 2.9.1(b) or 2.10.2 (as
applicable). Any such partial prepayment shall be in an amount equal to $500,000
or a higher integral multiple of $100,000
(i)    Borrower may, at any time, on at least two (2) Business Days’ or written
notice or telephonic notice (followed on the same Business Day by written
confirmation thereof) to Agent (which shall promptly advise each Lender thereof)
not later than 12:00 noon Dallas time on such day, prepay the Revolving Loans
and all related Obligations in whole and terminate the availability of the
Revolving Loans. For the avoidance of doubt, no fee shall be due and payable in
connection with the repayment of the Revolving Loans.
(ii)    For the avoidance of doubt, permitted payments under this Section 2.8.2
are independent of and in addition to Revenue-Based Payments that are credited
toward the principal of the Loans under Section 2.9.1(b).


- 19 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(b)    If Borrower makes any prepayment of the Term Loan under clause (a), it
shall pay to Agent, for the benefit of Lenders, the following amounts (in
addition to any such prepayment of the Term Loan and related Obligations) on the
date of such prepayment: (i) if such prepayment is made on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, ten percent (10%) of the aggregate amount of the Term Loan so
prepaid, (ii) if such prepayment is made on or after the second anniversary of
the Closing Date but prior to the third anniversary of the Closing Date, five
percent (5%) of the aggregate amount of the Term Loan so prepaid, and (iii) if
such prepayment is made on or after the third anniversary of the Closing Date,
zero percent (0%) of the aggregate amount of the Term Loan so prepaid.
(c)    Notwithstanding anything set forth herein or in any other Loan Documents
to the contrary, any prepayment of the Loans other than via the application of
Revenue-Based Payments made pursuant to Section 2.9.1 or Section 2.10.2, as
applicable, or prepayments in accordance with Section 2.8.1, shall be limited
and governed by this Section 2.8.2.
2.9    Repayment of Loan.
2.9.1    Revenue-Based Payment.
(a)    During the period commencing on the date hereof until the Obligations are
Paid in Full, Borrower promises to pay to Agent, for the account of each Lender
according to its Pro Rata Share, an amount based on a percentage of the
aggregate of Net Sales, Royalties and any other income or revenue recognized by
Borrower and/or its Subsidiaries, on a consolidated basis, in accordance with
GAAP (in each case, excluding the proceeds from Dispositions) (collectively, the
“Aggregate Revenue”) in each Fiscal Quarter (the “Revenue-Based Payment”), which
will be applied to the Obligations as provided in clause (b) below. The
Revenue-Based Payment with respect to each Fiscal Quarter shall be payable on
the Payment Date next following the end of such Fiscal Quarter. Commencing with
the Fiscal Quarter beginning April 1, 2017, the Revenue-Based Payment with
respect to each Fiscal Quarter shall be equal to:
(i) as it solely relates to the Payment Dates in August 2017, November 2017 and
February 2018, respectively:
(A) the aggregate Revenue-Based Payments payable from April 1 of 2017 through
the end of the Fiscal Quarter ending June 30, 2017, the Fiscal Quarter ending
September 30, 2017 and the Fiscal Quarter ending December 31, 2017,
respectively, calculated as the sum of (in each case based on the combined
Aggregate Revenue of Loan Parties based on the assumption that the Provant
Merger was effective as of March 31, 2017 regardless of the actual Closing Date
and/or date of such Provant Merger):
(1)    fifteen percent (15%) of Aggregate Revenue up to and including
$20,000,000 in such Fiscal Year; plus
(2)    ten percent (10.0%) of Aggregate Revenue greater than $20,000,000 in such
Fiscal Year; minus
(B)    the amount of Revenue-Based Payments, if any, made with respect to prior
Fiscal Quarters in such Fiscal Year; or


- 20 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(ii)    as it relates to the Payment Date in May 2018 and each Payment Date
thereafter:
(A) the aggregate Revenue-Based Payments payable from January 1 of the Fiscal
Year of which such Fiscal Quarter is part through the end of such Fiscal
Quarter, calculated as the sum of:
(1)    fifteen percent (15%) of Aggregate Revenue up to and including
$20,000,000 in such Fiscal Year; plus
(2)    ten percent (10.0%) of Aggregate Revenue greater than $20,000,000 in such
Fiscal Year; minus
(B)    the amount of Revenue-Based Payments, if any, made with respect to prior
Fiscal Quarters in such Fiscal Year;
in each case provided that the Revenue-Based Payment is payable solely upon
Aggregate Revenue in a given Fiscal Year, and will not be calculated on a
cumulative, year-over-year basis.
(b)    So long as no Event of Default has occurred and is continuing and until
the Obligations have been Paid in Full, each Revenue-Based Payment on each
Payment Date will be applied in the following priority:
(i)    FIRST, to the payment of all fees, costs, expenses and indemnities due
and owing to Agent pursuant to Sections 2.7, 3.1, 3.2, 6.3(d), 10.4 and/or 10.5
under this Agreement or otherwise pursuant to the Collateral Documents, and any
other Obligations owing to Agent in respect of sums advanced by Agent to
preserve or protect the Collateral or to preserve or protect its security
interest in the Collateral;
(ii)    SECOND, to the payment of all fees, costs, expenses and indemnities due
and owing to Lenders in respect of the Loans and Commitments pursuant to
Sections 2.7, 3.1, 3.2, 6.3(d), 10.4 and/or 10.5 under this Agreement or
otherwise pursuant to the Collateral Documents, pro rata based on each Lender’s
Pro Rata Share, until Paid in Full;
(iii)    THIRD, to the payment of all accrued but unpaid interest in respect of
the Loans as of such Payment Date (i.e. all accrued interest through and
including each such 15th day (or subsequent Business Day) of February, May,
August and November), pro rata based on each Lender’s Pro Rata Share, until Paid
in Full;
(iv)    FOURTH, as it relates to each Payment Date on or after the Payment Date
occurring in February 2019, to the payment of all principal of the Loans, pro
rata based on each Lender’s Pro Rata Share, in an aggregate amount equal to the
lesser of $500,000 or the outstanding principal amount of the Loans as of each
such Payment Date (for the avoidance of doubt, no principal payment shall be due
and owing hereunder on any Payment Date occurring prior to February 2019);
(v)    FIFTH, all remaining amounts to the Borrower.
In the event that the amounts distributed under Section 2.9.1(b) on any Payment
Date are insufficient for payment of the amounts set forth in Section
2.9.1(b)(i) through (iv) for such Payment Date, Borrower shall


- 21 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




pay an amount equal to the extent of such insufficiency within five (5) Business
Days of request by Agent. For the avoidance of doubt, at all times prior to the
Payment Date in February 2019, Borrower shall only be required to pay
Revenue-Based Payments to the extent of amounts owing under clauses (i), (ii),
and (iii) above on each such Payment Date prior to February 2019.
(c)    In the event that Borrower makes any adjustment to Aggregate Revenue
after it has been reported to Agent, and such adjustment results in an
adjustment to the Revenue-Based Payment due to the Lenders pursuant to this
Section 2.9.1, Borrower shall so notify Agent and such adjustment shall be
captured, reported and reconciled with the next scheduled report and payment of
Revenue-Based Payment hereunder. Notwithstanding the foregoing, Agent and
Borrower shall discuss and agree on the amount of any such adjustment prior to
it being given effect with respect to future Revenue-Based Payments.
2.9.2    Principal.
Notwithstanding the foregoing, the outstanding principal balance of the Loans
and all other Obligations then due and owing shall be Paid in Full on the
Maturity Date.
2.10    Payment.
2.10.1    Making of Payments.
Except as set forth in the last sentence of this Section 2.10.1, all payments of
principal, interest, fees and other amounts, shall be made in
immediately-available funds, via wire transfer as directed by Agent in writing,
not later than 1:00 p.m. Dallas time on the date due, and funds received after
that hour shall be deemed to have been received by Agent on the following
Business Day. Not later than two (2) Business Days prior to each Payment Date,
Agent shall provide to Borrower and each Lender a quarterly statement with the
amounts payable by Borrower to Agent on such Payment Date in accordance with
Section 2.9.1(b) hereof, which shall include, for additional clarity, Agent’s
calculation of the Revenue-Based Payment for the prior Fiscal Quarter, which
statement shall be binding on Borrower absent manifest error, and Borrower shall
be entitled to rely on such quarterly statement in relation to its payment
obligations on such Payment Date.
2.10.2    Application of Payments and Proceeds Following an Event of Default.
Following the occurrence and during the continuance of an Event of Default, or
if the Obligations have otherwise become or have been declared to become
immediately due and payable in accordance with this Agreement, then
notwithstanding anything herein or in any other Loan Document to the contrary,
Agent shall apply all or any part of payments in respect of the Obligations and
proceeds of Collateral, in each case as received by Agent, to the payment of the
Obligations in the order and priority as determined by Agent in its sole
discretion.
2.10.3    Set-off.
Borrower agrees that Agent and each Lender and its Affiliates have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
Borrower agrees that at any time an Event of Default exists, Agent and each
Lender may, to the fullest extent permitted by applicable law, apply to the
payment of any Obligations of Borrower hereunder then due, any and all balances,
credits, deposits, accounts or moneys of Borrower then or thereafter with Agent
or such Lender. Notwithstanding the foregoing, no Lender shall exercise any
rights described in the preceding sentence without the prior written consent of
Agent.


- 22 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




2.10.4    Proration of Payments.
If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of set-off or otherwise, on account of principal of
or interest on any Loan, but excluding any payment pursuant to Section 3.1, 3.2,
10.5 or 10.8) in excess of its applicable Pro Rata Share of payments and other
recoveries obtained by all Lenders on account of principal of and interest on
such Loan then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.
Section 3    Yield Protection.
3.1    Taxes.
(a)    All payments of principal and interest on the Loans and all other amounts
payable hereunder by or on behalf of Borrower to or for the account of Agent or
any Lender shall be made free and clear of and without deduction for any present
or future income, excise, stamp, documentary, property or franchise taxes and
other taxes, fees, duties, levies, withholdings or other similar charges imposed
by any Governmental Authority that is a taxing authority (“Taxes”), excluding
(i) taxes imposed on or measured by Agent’s or any Lender’s net income (however
denominated) or gross profits, and franchise taxes, imposed by any jurisdiction
(or subdivision thereof) under the laws of which Agent or such Lender is
organized or in which Agent or such Lender conducts business or, in the case of
any Lender, in which its applicable lending office is located, (ii) any branch
profit taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which Agent or a Lender is located or conducts
business; (iii) in the case of any Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or designates a new lending office;
(iv) in the case of any U.S. Lender, any United States federal backup
withholding tax; and (v) taxes imposed under FATCA (items in clauses (i) through
(v), “Excluded Taxes”, and all Taxes other than Excluded Taxes, “Indemnified
Taxes”). If any withholding or deduction from any payment to be made by Borrower
hereunder is required in respect of any Taxes pursuant to any applicable law,
rule or regulation, then Borrower shall: (w) make such withholding or deduction;
(x) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted; (y) as promptly as practicable forward to Agent
the original or a certified copy of an official receipt or other documentation
reasonably satisfactory to Agent evidencing such payment to such Governmental
Authority; and (z) if the withholding or deduction is with respect to
Indemnified Taxes, pay to Agent for the account of Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction of Indemnified Taxes been
required. To the extent that any amounts shall ever be paid by Borrower in
respect of Indemnified Taxes, such amounts shall, for greater certainty, be
considered to have accrued and to have been paid by Borrower as interest on the
Loans.
(b)    Borrower shall indemnify Agent and each Lender for any Indemnified Taxes
paid by Agent or such Lender, as applicable, on or with respect to any payment
by or on account of any obligation of Borrower hereunder, and any additions to
Tax, penalties and interest paid by Agent or such Lender with respect to such
Indemnified Taxes; provided that Borrower shall not have any obligation to
indemnify any party hereunder for any Indemnified Taxes or additions to Tax,
penalties or interest with respect thereto that result from or are attributable
to such party’s own gross negligence or willful misconduct. Payment under this
Section 3.1(b) shall be made within thirty (30) days after the date Agent or the
Lender, as applicable,


- 23 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




makes written demand therefor; provided, however, that if such written demand is
made more than one-hundred eighty (180) days after the earlier of (i) the date
on which Agent or the Lender, as applicable, pays such Indemnified Taxes or
additions to Tax, penalties or interest with respect thereto and (ii) the date
on which the applicable Governmental Authority makes written demand on Agent or
such Lender, as applicable, for payment of such Indemnified Taxes or additions
to Tax, penalties or interest with respect thereto, then Borrower shall not be
obligated to indemnify Agent or such Lender for such Indemnified Taxes or
additions to Tax, penalties or interest with respect thereto.
(c)    Each Foreign Lender that is a party hereto on the Closing Date or becomes
an assignee of an interest under this Agreement under Section 10.8.1 after the
Closing Date (unless such Lender was already a Lender hereunder immediately
prior to such assignment) shall deliver to Borrower and Agent on or prior to the
date on which such Foreign Lender becomes a party to this Agreement:
(i)    Two duly completed and executed originals of IRS Form W-8BEN (or IRS Form
W-8BENE) claiming exemption from withholding of Taxes under an income tax treaty
to which the United States of America is a party;
(ii)    two duly completed and executed originals of IRS Form W-8ECI;
(iii)    a certificate in form and substance reasonably satisfactory to Agent
and Borrower claiming entitlement to the portfolio interest exemption under
Section 881(c) of the IRC and certifying that such Foreign Lender is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the IRC, (y) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the IRC,
or (z) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the IRC, together with two duly completed and executed originals of IRS Form
W-8BEN (or IRS Form W-8BENE); or
(iv)    if the Foreign Lender is not the beneficial owner of amounts paid to it
hereunder, two duly completed and executed originals of IRS Form W-8IMY, each
accompanied by a duly completed and executed IRS Form W-8ECI, IRS Form W-8BEN
(or IRS Form W-8BENE), IRS Form W-9 or a portfolio interest certificate
described in clause (iii) above from each beneficial owner of such amounts
claiming entitlement to exemption from withholding or backup withholding of
Taxes.
Each Foreign Lender shall (to the extent legally entitled to do so) provide
updated forms to Borrower and Agent on or prior to the date any prior form
previously provided under this clause (c) becomes obsolete or expires, after the
occurrence of an event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (c) or from
time to time if requested by Borrower or Agent. Each U.S. Lender shall deliver
to Agent and Borrower on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the request of
Borrower or Agent) properly completed and executed originals of IRS Form W‑9
certifying that such Lender is exempt from backup withholding. Notwithstanding
anything to the contrary contained in this Agreement, Borrower shall not be
required to pay additional amounts to or indemnify any Lender pursuant to this
Section 3.1 with respect to any Taxes required to be deducted or withheld (or
any additions to Tax, penalties or interest with respect thereto) (A) on the
basis of the information, certificates or statements of exemption provided by a
Lender pursuant to this clause (c), or (B) if such Lender shall fail to comply
with the certification requirements of this clause (c).
(d)    Without limiting the foregoing, each Lender shall timely comply with any
certification, documentation, information or other reporting necessary to
establish an exemption from


- 24 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




withholding under FATCA and shall provide any documentation reasonably requested
by Borrower or Agent sufficient for Borrower and Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
applicable reporting requirements.
(e)    If Agent or a Lender determines that it is entitled to or has received a
refund of any Taxes for which it has been indemnified by Borrower (or another
Loan Party) or with respect to which Borrower (or another Loan Party) shall have
paid additional amounts pursuant to this Section 3.1, it shall promptly notify
Borrower of such refund, and promptly make an appropriate claim to the relevant
Governmental Authority for such refund (if it has not previously done so). If
Agent or a Lender receives a refund (whether or not pursuant to such claim) of
such Taxes, it shall promptly pay over such refund to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Loan Parties
under this Section 3.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that Borrower, upon the request of Agent
or such Lender, agrees to repay to Agent or such Lender the amount paid over to
Borrower in the event Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section 3.1(e) shall not be construed to
require Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to Borrower or
any other Person or to alter its internal practices or procedures with respect
to the administration of Taxes.
(f)    Each Lender shall severally indemnify Borrower for any Excluded Taxes
attributable to such Lender and any additions to Tax, penalties and interest
with respect to such Excluded Taxes that are paid by Borrower with respect to a
payment hereunder.
3.2    Increased Cost.
(a)    If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof (provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be considered a change in applicable law, regardless of the date
enacted, adopted or issued), or compliance by any Lender with any request or
directive (whether or not having the force of law) issued after the Closing Date
of any such authority, central bank or comparable agency: (i) shall impose,
modify or deem applicable any reserve (including any reserve imposed by the
FRB), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its ability to make loans based on the
LIBOR Rate or its obligation to make loans based on the LIBOR Rate; and the
result of anything described in clauses (i) and (ii) above is to increase the
cost to (or to impose a cost on) such Lender of making or maintaining any loan
based on the LIBOR Rate, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or under any of its Notes with
respect thereto, then upon demand by such Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to Agent), and without duplication of other payment obligations of
Borrower hereunder (including pursuant to Section 3.1), Borrower shall pay
directly to such Lender such additional amount as will compensate such Lender
for such increased cost or such reduction, so long as such amounts have accrued
on or after the day which is one-hundred eighty (180) days prior to the date on
which such Lender first made demand therefor; provided that if the event giving
rise to such costs or reductions has retroactive effect, such one-hundred eighty
(180) day period shall be extended to include the period of retroactive effect.
For the avoidance of doubt, this clause


- 25 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(a) will not apply to any such increased costs or reductions resulting from
Taxes, as to which Section 3.1 shall govern.
(b)    If any Lender shall reasonably determine that any change after the
Closing Date in, or the adoption or phase-in after the Closing Date of, any
applicable law, rule or regulation regarding capital adequacy, or any change
after the Closing Date in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive issued after the
Closing Date regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, within five (5) Business Days of
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), Borrower shall
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on
or after the day which is one-hundred eighty (180) days prior to the date on
which such Lender first made demand therefor; provided that if the event giving
rise to such costs or reductions has retroactive effect, such one-hundred eighty
(180) day period shall be extended to include the period of retroactive effect.
(c)    Each Lender agrees that, as promptly as practicable after the officer of
such Lender responsible for administering its Loans, becomes aware of the
occurrence of an event or the existence of a condition that would entitle such
Lender to receive payments under this Section 3.2, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (i) make, issue, fund or
maintain its Loans through another office of such Lender, or (ii) take such
other measures as such Lender may deem reasonable, if as a result thereof the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to this Section 3.2 would be materially reduced and if, as determined
by such Lender in its sole discretion, the making, issuing, funding or
maintaining of such Loans through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such
Loans or the interests of such Lender; provided that such Lender will not be
obligated to utilize such other office pursuant to this clause (c) unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above.  A certificate as to
the amount of any such expenses payable by Borrower pursuant to this clause (c)
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Agent) shall be conclusive
absent manifest error.
3.3    [Reserved].
3.4    Manner of Funding; Alternate Funding Offices.
Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it may determine at its sole discretion. Each Lender may, if
it so elects, fulfill its commitment to make the Loan by causing any branch or
Affiliate of such Lender to make such Loan; provided that in such event for the
purposes of this Agreement (other than Section 3.1) such Loan shall be deemed to
have been made by such Lender and the


- 26 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




obligation of Borrower to repay such Loan shall nevertheless be to such Lender
and shall be deemed held by it, to the extent of such Loan, for the account of
such branch or Affiliate.
3.5    Conclusiveness of Statements; Survival.
Determinations and statements of any Lender pursuant to Section 3.1, 3.2, 3.3 or
3.4 shall be conclusive absent manifest error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 3.1
or 3.2, and the provisions of such Sections shall survive repayment of the
Loans, cancellation of the Notes and termination of this Agreement.
Section 4    Conditions Precedent.
The obligation of each Lender to make the Additional Term Loan hereunder is
subject to the following conditions precedent, each of which shall be reasonably
satisfactory in all respects to Agent.
4.1    Prior Debt.
The Prior Debt has been (or concurrently with the funding of the Additional Term
Loan will be) paid in full or otherwise converted to Equity Interests in
Borrower as approved by Agent, and all related Liens have been (or concurrently
with the funding of the Additional Term Loan will be) released.
4.2    Delivery of Loan Documents.
Agent shall have received the following in form and substance acceptable to
Agent (and, as applicable, duly executed and dated the Closing Date or an
earlier date satisfactory to Agent):
(a)    Loan Documents. Each Loan Document set forth on the closing checklist
attached hereto as Exhibit F duly executed by a Responsible Officer of each Loan
Party and the other parties thereto (in each case except Agent and the Lenders).
(b)    Updated Schedules. Schedules to this Agreement and the other Loan
Documents, updated as of the Closing Date.
(c)    Lien Searches. Updated Uniform Commercial Code, foreign, state and county
search reports listing all effective financing statements filed and other Liens
of record against any Loan Party, with copies of any financing statements and
applicable searches of the records of the U.S. Patent and Trademark Office
performed with respect to each Loan Party, all in each jurisdiction reasonably
determined by Agent
(d)    Collateral Access Agreements. Fully executed (except by Agent and the
Lenders) Collateral Access Agreements reasonably requested by Agent with respect
to the Collateral.
(e)    Payoff; Release. Payoff letters with respect to the repayment in full of
all Prior Debt, termination of all agreements relating thereto and the release
of all Liens granted in connection therewith, with Uniform Commercial Code or
other appropriate termination statements and documents effective to evidence the
foregoing or authorization to file the same.
(f)    Authorization Documents. For each Loan Party, such Person’s (i) charter
(or similar formation document), certified by the appropriate Governmental
Authority, (ii) good standing certificates in its jurisdiction of incorporation
(or formation) and in each other jurisdiction reasonably requested by


- 27 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Agent, (iii) bylaws (or similar governing document), (iv) resolutions of its
board of directors (or similar governing body) approving and authorizing such
Person’s execution, delivery and performance of the Loan Documents to which it
is party and the transactions contemplated thereby, and (v) signature and
incumbency certificates of its officers executing any of the Loan Documents, all
certified by its secretary or an assistant secretary (or similar officer) as
being in full force and effect without modification, in form and substance
reasonably satisfactory to Agent.
(g)    SCM Loan Documents and Intercreditor Agreement. The fully-executed SCM
Loan Documents and the Intercreditor Agreement.
(h)    Opinions of Counsel. Opinions of counsel for each Loan Party regarding
certain closing matters, and Borrower hereby requests such counsel to deliver
such opinions and authorizes Agent and Lenders to rely thereon.
(i)    Insurance. Certificates or other evidence of insurance in effect as
required by Section 6.3(c) and (d), with endorsements naming Agent as lenders’
loss payee and/or additional insured, as applicable.
(j)    [Reserved].
(k)    Financial Reports. Any updated quality of earnings reports, internal
estimates of cost cutting measures to be taken following the Provant Merger as
well as any other material reports, projections or estimates prepared by
Borrower as reasonably requested by Agent.
(l)    [Reserved].
(m)    Consents. Evidence that all necessary consents, permits and approvals
(governmental or otherwise) required for the execution, delivery and performance
by each Loan Party of the Loan Documents have been duly obtained and are in full
force and effect.
4.3    Fees. Agent shall have received payment of (i) a $400,000 extension and
amendment fee in lieu of the “Exit Fee” otherwise due and payable pursuant to
Section 2.7(a) of the Existing Credit Agreement, which amount shall be due and
payable, and nonrefundable, as of the Closing Date, (ii) the Deferred Principal
Payment and all accrued and unpaid interest due and owing under the Existing
Credit Agreement as of the Closing Date and (iii) all fees required to be paid,
and all expenses for which invoices have been presented (including the
reasonable fees and expenses of Agent’s legal counsel), required to be paid
under the Loan Documents on or before the Closing Date. All such amounts will be
paid with proceeds of the Additional Term Loan and any previous expense deposits
made with Agent on or before the Closing Date and will be reflected in that
certain funds flow statement agreed to by Agent and Borrower on or before the
Closing Date. .
4.4    Warrant. Agent shall have received the fully executed Second A&R Closing
Date Warrant.
4.5    Representations, Warranties, Defaults. As of the Closing Date, after
giving effect to the making of the Loans, all representations and warranties of
Borrower set forth in any Loan Document (other than those set forth in Section
5.5 hereof) shall be true and correct in all material respects as if made on and
as of the Closing Date (except for representations and warranties that
specifically refer to an earlier date, which shall be true and correct in all
material respects as of such earlier date); provided, notwithstanding anything
in this Agreement, any Loan Document, or any other letter agreement or other
undertaking concerning the financing of the transactions contemplated hereby to
the contrary, the only representations


- 28 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




the accuracy of which shall be a condition to availability of the Additional
Term Loan on the Closing Date shall be (i) such of the representations made by
or on behalf of Provant in the Merger Agreement as are material to the interests
of the Lenders, but only to the extent that Borrower or any of its Affiliates
have the right to terminate its or their obligations under the Merger Agreement
(or decline to consummate the Merger) as a result of a breach of such
representations in the Merger Agreement and (ii) the Specified Representations
(as defined below) (it being understood that, to the extent any Collateral
(including the creation or perfection of any security interest therein) is not
or cannot be provided on the Closing Date (other than the perfection of
Collateral with respect to which a security interest may be perfected by means
of (x) filing a Uniform Commercial Code financing statement, (y) delivery of
certificated securities, or (z) filing a notice with the United States Patent
and Trademark Office or the United States Copyright Office), after Borrower’s
use of commercially reasonable efforts to do so without undue burden or expense,
the creation and/or perfection of such security interests in such Collateral
shall not constitute a condition precedent to the availability of the Additional
Term Loan on the Closing Date but shall be required to be provided after the
Closing Date pursuant to arrangements to be mutually agreed (and in any event,
not longer than ninety (90) days after the Closing Date unless otherwise agreed
to by Agent at its sole option)). For purposes hereof, “Specified
Representations” means the representations and warranties contained in Sections
5.1, 5.2 (the first sentence and clauses (b)(i) and (ii) only), 5.3, 5.6, 5.10,
5.12, 5.14, 5.28 and, subject to the limitations in clause (ii) above, 5.29. The
acceptance of the Term Loan by Borrower shall be deemed to be a certification by
Borrower that the conditions set forth in this Section 4.5 have been satisfied.
4.6    [Reserved].
4.7    [Reserved].
4.8    No Felonies or Indictable Offenses. No Loan Party nor, to Borrower’s
knowledge, any of their respective Affiliates nor any of their officers or key
management personnel shall have been charged with or be under active
investigation for a felony crime.
4.9    No Material Adverse Effect. No “Material Adverse Effect” (as defined in
the Merger Agreement) shall have occurred, and no event shall have occurred that
would give Borrower the right to terminate or otherwise delay closing under the
Merger Agreement, regardless of whether or not Borrower has elected to so
terminate the Merger Agreement and/or delay closing thereunder.
4.10    Provant Merger Closing. Agent shall have received fully-executed copies
of all documents to be delivered pursuant to or in connection with the Merger
Agreement (whether pursuant to Articles VI or VII thereof or otherwise), and
Agent shall be satisfied, in its sole discretion, that (a) the closing of the
transactions contemplated therein (such transactions, herein referred to as
“Provant Merger”) shall occur immediately following or simultaneously with the
making of the Additional Term Loan.
4.1    Minimum Capital Raise. Agent shall have received evidence reasonably
acceptable to Agent that (a) Borrower (i) has issued additional Equity
Interests, on terms and conditions reasonably satisfactory to Agent, resulting
in net cash proceeds to Borrower of not less than $3,500,000 on or after
February 1, 2017, or (ii) has proposed a post-closing rights or other public or
private offering to be closed within ninety (90) days after the Closing Date to
raise any portion of such $3,500,000 in net cash proceeds not raised prior to
the Closing Date (the “Post-Closing Equity Raise”), in form and substance
reasonably acceptable to Agent and with fifty percent (50%) of such deficit
backstopped by Century Focused Fund III, LLP, and (b) Provant has issued
additional Equity Interests or subordinated debt obligations, on terms and
conditions reasonably satisfactory to Agent (including the execution of a
subordination agreement with Agent in the form attached hereto as Exhibit E),
resulting in net cash proceeds to Provant of not less than $2,500,000.


- 29 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Section 5    Representations and Warranties.
To induce Agent and Lenders to enter into this Agreement and to induce Lenders
to make Loans hereunder, Borrower represents and warrants to Agent and Lenders,
as of the Closing Date that:
5.1    Organization.
Each Loan Party is validly existing and in good standing under the laws of its
state or country of jurisdiction as set forth on Schedule 5.1, and is duly
qualified to do business in each jurisdiction set forth on Schedule 5.1, which
are all of the jurisdictions in which failure to so qualify could reasonably be
likely to have or result in a Material Adverse Effect.
5.2    Authorization; No Conflict.
Each Loan Party is duly authorized to execute and deliver each Loan Document to
which it is a party, to borrow or guaranty monies hereunder, as applicable, and
to perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by Loan Parties of this Agreement and the
other Loan Documents to which it is a party, as applicable, and the transactions
contemplated therein, do not and will not (a) require any consent or approval of
any Governmental Authority (other than any consent or approval which has been
obtained and is in full force and effect), (b) conflict with (i) any provision
of applicable law (including any Health Care Law), (ii) the charter, by-laws or
other organizational documents of such Loan Party or (iii) (except as it relates
to the documents governing the Prior Debt, each of which will be terminated
and/or paid on the Closing Date) any Material Contract, or any judgment, order
or decree, which is binding upon any Loan Party or any of its properties or
(c) require, or result in, the creation or imposition of any Lien on any asset
of any Loan Party (other than Liens in favor of Agent created pursuant to the
Collateral Documents).
5.3    Validity; Binding Nature.
Each of this Agreement and each other Loan Document to which any Loan Party is a
party, as applicable, is the legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity and concepts of
reasonableness.
5.4    Financial Condition.
(a)    The audited consolidated financial statements of Borrower for the Fiscal
Year 2016, copies of each of which have been delivered pursuant hereto, were
prepared in accordance with GAAP and present fairly in all material respects the
consolidated financial condition of Borrower as at such dates and the results of
its operations for the periods then ended.
(b)    The consolidated financial projections (including an operating budget and
a cash flow budget) of Borrower for the period ending December 31, 2021 have
been delivered to Agent and Lenders on or prior to the Closing Date (i) were
prepared by Borrower in good faith and (ii) were prepared in accordance with
assumptions for which Borrower believes it has a reasonable basis, and the
accompanying consolidated and consolidating pro forma unaudited balance sheet of
Borrower as at the Closing Date, adjusted to give effect to the financings
contemplated hereby as if such transactions had occurred on such date, is
consistent in all material respects with such projections (it being understood
that the projections are not a guaranty of future performance and that actual
results during the period covered by the projections may materially differ from
the projected results therein).


- 30 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




5.5    No Material Adverse Change.
Since December 31, 2016, there has been no material adverse change in the
financial condition, operations, assets, business or properties of Borrower
taken as a whole.
5.6    Litigation.
No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to Borrower’s knowledge,
threatened against any Loan Party that would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. As of the
Closing Date, other than any liability incidental to such litigation or
proceedings, no Loan Party has any material Contingent Obligations not listed on
Schedule 7.1 or disclosed in the financial statements specified in
Section 5.4(a).
5.7    Ownership of Properties; Liens.
Borrower and each other Loan Party owns all of its material properties and
assets, tangible and intangible, of any nature whatsoever that it purports to
own (including Intellectual Property), free and clear of all Liens and charges
and claims (including infringement claims with respect to Intellectual
Property), except Permitted Liens and as set forth on Schedule 5.7.
5.8    Capitalization.
All issued and outstanding Equity Interests of Loan Parties are duly authorized,
validly issued, fully paid, non-assessable, and such securities were issued in
compliance in all material respects with all applicable state and federal laws
concerning the issuance of securities. Schedule 5.8 sets forth the authorized
Equity Interests of each Loan Party as of the Closing Date as well as all
Persons owning more than ten percent (10%) of the outstanding Equity Interests
in each such Loan Party.
5.9    Pension Plans.
No Loan Party has, nor to Borrower’s knowledge has any Loan Party ever had, a
Pension Plan.
5.10    Investment Company Act.
No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company”, within the
meaning of the Investment Company Act of 1940.
5.11    No Default.
No Event of Default or Default exists or would result from the incurrence by
Borrower of any Debt hereunder or under any other Loan Document or as a result
of any Loan Party entering into the Loan Documents to which it is a party.
5.12    Margin Stock.


- 31 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




No Loan Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. As of the Closing Date, no portion of the Obligations is secured
directly or indirectly by Margin Stock.
5.13    Taxes.
Each Loan Party has filed, or caused to be filed, all federal, state, foreign
and other tax returns and reports required by law to have been filed by it and
has paid all federal, state, foreign and other taxes and governmental charges
thereby shown to be owing, except any such taxes or charges (a) that are not
delinquent or (b) that are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been set aside on its books.
5.14    Solvency.
On the Closing Date, and immediately prior to and after giving effect to the
borrowing hereunder and the use of the proceeds hereof, Borrower is, and will
be, Solvent.
5.15    Environmental Matters.
The on-going operations of Loan Parties comply in all respects with all
applicable Environmental Laws, except for non-compliance which could not (if
enforced in accordance with applicable law) reasonably be expected to result in
a Material Adverse Effect. Each Loan Party has obtained, and maintained in good
standing, all licenses, permits, authorizations and registrations required under
any Environmental Law and necessary for its respective ordinary course
operations, and each Loan Party is in compliance with all material terms and
conditions thereof, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect. Neither Borrower, any of its
Subsidiaries nor any of their respective properties or operations is subject to
any outstanding written order from or agreement with any federal, state, or
local Governmental Authority, nor subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Substance. There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, or arising from operations
prior to the Closing Date, of any Loan Party that would reasonably be expected
to result in a Material Adverse Effect. No Loan Party has underground storage
tanks.
5.16    Insurance.
Loan Parties and their respective properties are insured with financially sound
and reputable insurance companies which are not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Loan Parties operate, as applicable. A true and
complete listing of such insurance as of the Closing Date, including issuers,
coverages and deductibles, is set forth on Schedule 5.16.
5.17    Information.
All written information heretofore or contemporaneously herewith furnished in
writing by Borrower to Agent or any Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby, taken as a whole, is,
and all written information hereafter furnished by or on behalf of Borrower to
Agent or any Lender pursuant hereto or in connection herewith, taken as a whole,
will be true and accurate in every material respect on the date as of which such
information, taken as a whole, is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact


- 32 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




necessary to make such information not misleading in any material respect in
light of the circumstances under which made (it being recognized by Agent and
Lenders that any projections and forecasts provided by Borrower are based on
good faith estimates and assumptions believed by Borrower to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).
5.18    Intellectual Property; Products and Services.
(a)    Schedule 5.18(a) (as updated from time to time in accordance with Section
6.1.2 hereof) accurately and completely lists all of Loan Parties’ Registered
Intellectual Property. Each Loan Party owns and possesses or has a license or
other right to use all Intellectual Property as is necessary for the conduct of
the business of such Loan Party, without any infringement upon the intellectual
property rights of others, except as otherwise set forth on Schedule 5.18(a)
hereto.
(b)    Schedule 5.18(b) (as updated from time to time in accordance with Section
6.1.2 hereof) accurately and completely lists all Products, Services, and all
Required Permits in relation thereto, and Borrower has delivered to Agent a copy
of all Required Permits as of the date hereof.
(c)    With respect to any Product or Service being tested, manufactured,
marketed, sold, and/or delivered by Loan Parties, the applicable Loan Party has
received (or the applicable, authorized third parties have received), and such
Product or Service is the subject of, all Required Permits needed in connection
with the testing, manufacture, marketing, sale, and/or delivery of such Product
or Service by or on behalf of Loan Parties as currently conducted. No Loan Party
has received any notice from any applicable Governmental Authority, specifically
including the FDA and/or CMS, that such Governmental Authority is conducting an
investigation or review (other than a normal routine scheduled inspection) of
any Loan Party’s (x) manufacturing facilities, laboratory facilities, the
processes for such Product, or any related sales or marketing activities and/or
the Required Permits related to such Product, and (y) laboratory facilities, the
processes for such Services, or any related sales or marketing activities and/or
the Required Permits related to such Services. There are no material
deficiencies or violations of applicable laws in relation to the manufacturing,
processes, sales, marketing, or delivery of such Product or Services and/or the
Required Permits related to such Product or Services, no Required Permit has
been revoked or withdrawn, nor, to Borrower’s knowledge, has any such
Governmental Authority issued any order or recommendation stating that the
development, testing, manufacturing, sales and/or marketing of such Product or
Services by or on behalf of Loan Parties should cease or be withdrawn from the
marketplace, as applicable.
(d)    Except as set forth on Schedule 5.18(b), (A) there have been no adverse
clinical test results in respect of any Product since the date on which the
applicable Loan Party acquired rights to such Product, and (B) there have been
no product recalls or voluntary product withdrawals from any market in respect
of any Product since the date on which the applicable Loan Party acquired rights
to such Product.
(e)    No Loan Party has experienced any significant failures in its
manufacturing of any Product which caused any reduction in Products sold.
5.19    Restrictive Provisions.
No Loan Party is a party to any agreement or contract or subject to any
restriction contained in its operative documents which would reasonably be
expected to have a Material Adverse Effect.


- 33 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




5.20    Labor Matters.
No Loan Party is subject to any labor or collective bargaining agreement. There
are no existing or threatened strikes, lockouts or other labor disputes
involving any Loan Party that singly or in the aggregate would reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of each Loan Party are not in violation in any material respect of the
Fair Labor Standards Act or any other applicable law, rule or regulation dealing
with such matters. Each Loan Party has fully and timely made any and all social
benefits and pension contributions and payments required to be made by such Loan
Party according to any applicable law or agreement.
5.21    Material Contracts.
Except for the agreements set forth on Schedule 5.21 (collectively, the
“Material Contracts”), as of the Closing Date there are no (i) employment
agreements covering the Chief Executive Officer, Chief Financial Officer of
Borrower, (ii) collective bargaining agreements or other labor agreements
covering any employees of any Loan Party, (iii) agreements for managerial,
consulting or similar services to which any Loan Party is a party or by which it
is bound, (iv) agreements regarding any Loan Party, its assets or operations or
any investment therein to which such Loan Party and any of its equity holders
are a party, (v) patent licenses, trademark licenses, copyright licenses or
other comparable lease or license agreements to which any Loan Party is a party,
either as lessor or lessee, or as licensor or licensee (other than
widely-available software subject to “shrink-wrap” or “click-through” software
licenses), (vi) distribution, marketing or supply agreements to which any Loan
Party is a party, (vii) [Reserved], (viii) partnership agreements pursuant to
which any Loan Party is a partner, limited liability company agreements pursuant
to which any Loan Party is a member or manager, or joint venture agreements to
which any Loan Party is a party (in each case other than the applicable Loan
Parties’ organizational documents), (ix) real estate leases, or (x) any other
agreements or instruments to which any Loan Party is a party, in each case with
respect to the foregoing clauses (i) to (x), the breach, nonperformance or
cancellation of which, would reasonably be expected to have a Material Adverse
Effect.  Schedule 5.21 sets forth, with respect to each real estate lease
agreement to which any Loan Party is a party as of the Closing Date, the address
of the subject property. The consummation of the transactions contemplated by
the Loan Documents will not give rise to a right of termination in favor of any
party to any Material Contract (other than a Loan Party) which would reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
5.22    Compliance with Laws; Health Care Laws.
(a)    Laws Generally. Each Loan Party is in compliance with, and is conducting
and has conducted its business and operations in material compliance with the
requirements of all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits except where the failure to be in compliance
would not reasonably be expected to have a Material Adverse Effect.
(b)    Health Care Laws. Without limiting the generality of clause (a) above:
(i)    No Loan Party is in violation of any of the Health Care Laws, except for
any such violation which would not reasonably be expected (either individually
and taken as a whole with any other violations) to have a Material Adverse
Effect.
(ii)    Each Loan Party(either directly or through one or more authorized third
parties) has (i) all licenses, consents, certificates, permits, authorizations,
approvals, franchises, registrations, qualifications and other rights from, and
has made all declarations and filings with, all applicable Governmental
Authorities and self-regulatory authorities (each, an “Authorization”)


- 34 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




necessary to engage in the business conducted by it, except for such
Authorizations with respect to which the failure to obtain would not reasonably
be expected to have a Material Adverse Effect, and (ii) no knowledge that any
Governmental Authority is considering limiting, suspending or revoking any such
Authorization, except where the limitation, suspension or revocation of such
Authorization would not reasonably be expected to have a Material Adverse
Effect. All such Authorizations are valid and in full force and effect and such
Loan Party is in material compliance with the terms and conditions of all such
Authorizations and with the rules and regulations of the regulatory authorities
having jurisdiction with respect to such Authorizations, except where failure to
be in such compliance or for an Authorization to be valid and in full force and
effect could not reasonably be expected to have a Material Adverse Effect.
(iii)    Each Loan Party has received and maintains accreditation in good
standing and without limitation or impairment by all applicable accrediting
organizations, to the extent required by applicable law or regulation (including
any foreign law or equivalent regulation), except where the failure to be so
accredited and in good standing without limitation would not reasonably be
expected to have a Material Adverse Effect.
(iv)    Except where any of the following would not reasonably be expected to
have a Material Adverse Effect, no Loan Party has been, and has been threatened
to be, (i) excluded from U.S. health care programs pursuant to 42 U.S.C.
§1320(a)7 or any related regulations, (ii) “suspended” or “debarred” from
selling products to the U.S. government or its agencies pursuant to the Federal
Acquisition Regulation, relating to debarment and suspension applicable to
federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations, or (iii) made a party to any other action by any
Governmental Authority that may prohibit it from selling products to any
governmental or other purchaser pursuant to any federal, state or local laws or
regulations.
(v)    No Loan Party has received any written notice from the FDA, CMS, or any
other Governmental Authority with respect to, nor to Borrower’s best knowledge
is there, any actual or threatened investigation, inquiry, or administrative or
judicial action, hearing, or enforcement proceeding by the FDA, CMS, or any
other Governmental Authority against any Loan Party regarding any violation of
applicable law, except for such investigations, inquiries, or administrative or
judicial actions, hearings, or enforcement proceedings which, individually and
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
5.23    Existing Indebtedness; Investments, Guarantees and Certain Contracts.
Except as set forth on Schedule 7.1, no Loan Party (a) has any outstanding Debt,
except Debt under the Loan Documents, or (b) owns or holds any equity or
long-term debt investments in, or has any outstanding advances to or any
outstanding guarantees for the obligations of, or any outstanding borrowings
from, any other Person.
5.24    Affiliated Agreements.
Except as set forth on Schedule 7.7 and employment agreements entered into with
employees, managers, officers and directors from time to time in the ordinary
course of business, (i) there are no existing or proposed agreements,
arrangements, understandings or transactions between any Loan Party, on the one
hand, and such Loan Party’s members, managers, managing members, investors,
officers, directors, stockholders, other equity holders, employees, or
Affiliates or any members of their respective families, on the other hand, and
(ii) to Borrower’s knowledge, none of the foregoing Persons are directly or


- 35 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




indirectly, indebted to or have any direct or indirect ownership or voting
interest in, any Affiliate of any Loan Party or any Person with which any Loan
Party has a business relationship or which competes with any Loan Party (except
that any such Persons may own equity interests in (but not exceeding two percent
(2%) of the outstanding equity interests of) any publicly traded company that
may compete with Loan Parties).
5.25    Names; Locations of Offices, Records and Collateral; Deposit Accounts.
No Loan Party has conducted business under or used any name (whether corporate,
partnership or assumed) within the five (5) years prior to the Closing Date
other than such names set forth on Schedule 5.25A. Each Loan Party is the sole
owner(s) of all of its respective names listed on Schedule 5.25A, and any and
all business done and invoices issued in such names are such Loan Party’s sales,
business and invoices. Each Loan Party maintains, and since its formation has
maintained, respective places of business only at the locations set forth on
Schedule 5.25B, and all books and records of Loan Parties relating to or
evidencing the Collateral are located in and at such locations (other than (i)
Deposit Accounts, and (ii) Collateral in the possession of Agent, for the
benefit of Lenders). Schedule 7.14 lists all of Loan Parties’ Deposit Accounts
as of the Closing Date. All of the tangible Collateral is located exclusively
within the United States.
5.26    [Reserved].
5.27    Broker’s or Finder’s Commissions.
Except as set forth in Schedule 5.27, no broker’s, finder’s or placement fee or
commission will be payable to any broker or agent engaged by any Loan Party or
any of its officers, directors or agents with respect to the Loan or the
transactions contemplated by this Agreement except for fees payable to Agent and
Lenders. Borrower agrees to indemnify Agent and each Lender and hold each
harmless from and against any claim, demand or liability for broker’s, finder’s
or placement fees or similar commissions, whether or not payable by Borrower,
alleged to have been incurred in connection with such transactions, other than
any broker’s or finder’s fees payable to Persons engaged by Agent and/or
Lenders.
5.28    Anti-Terrorism; OFAC.
(a)    No Loan Party nor any Person controlling or controlled by a Loan Party,
nor, to Borrower’s knowledge, any Person having a beneficial interest in a Loan
Party, nor any Person for whom a Loan Party is acting as agent or nominee in
connection with this transaction (1) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001, Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (2) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such Person in any manner violative of Section 2 of such executive order, or
(3) is a Person on the list of Specially Designated Nationals and Blocked
Persons or is in violation of the limitations or prohibitions under any other
OFAC regulation or executive order.
(b)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
5.29    Security Interest.


- 36 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Each Loan Party has full right and power to grant to Agent, for the benefit of
itself and the other Lenders, a perfected, first priority (subject to currently
existing Permitted Liens) security interest and Lien on the Collateral pursuant
to this Agreement and the other Loan Documents, as applicable, subject to the
following sentence. Upon the execution and delivery of this Agreement and the
other Loan Documents, and upon the filing of the necessary financing statements
and/or appropriate filings and/or delivery of the necessary certificates
evidencing an equity interest, control and/or possession, as applicable, without
any further action, Agent will have a good, valid and first priority (subject to
Permitted Liens) perfected Lien and security interest in the Collateral, for the
benefit of Lenders. Borrower is not party to any agreement, document or
instrument that conflicts with this Section 5.29.
5.30    Survival.
Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the closing and the making of the Loan.
Section 6    Affirmative Covenants.
Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Required Lenders shall otherwise expressly consent in writing, it will:
6.1    Information.
Furnish to Agent (which shall furnish to each Lender):
6.1.1    Annual Report.
Promptly when available and in any event within ninety (90) days after the close
of each Fiscal Year (unless Borrower files a Notice of Late Filing (12b-25
Notice) in which case such report shall be due within one hundred five (105)
days of the end of the relevant Fiscal Year): (a) a copy of the annual audited
report of Borrower and its Subsidiaries for such Fiscal Year, including therein
a consolidated balance sheet and statement of earnings and cash flows of
Borrower and its Subsidiaries as at the end of and for such Fiscal Year,
certified without qualification (except for qualifications relating to changes
in accounting principles or practices reflecting changes in GAAP and required or
approved by Borrower’s independent certified public accountants) by independent
auditors of recognized standing selected by Borrower and reasonably acceptable
to Agent, and (ii) a comparison with the previous Fiscal Year; and (b) upon
Agent’s reasonable request, a consolidated balance sheet of Borrower and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flows for Borrower and its Subsidiaries for such Fiscal Year,
together with a comparison of actual results for such Fiscal Year with the
budget for such Fiscal Year, each certified by the chief financial officer or
another executive officer of Borrower.
6.1.2    Interim Reports.
(a)    Promptly when available and in any event within thirty (30) days after
the end of each calendar month, unaudited consolidated balance sheets of
Borrower and its Subsidiaries as of the end of such calendar month, together
with consolidated statements of earnings and cash flows for such calendar month
and for the period beginning with the first day of such Fiscal Year and ending
on the last day of such calendar month, certified by the chief financial officer
or other executive officer of Borrower.


- 37 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(b)    Promptly when available and in any event within forty-five (45) days
after the end of each Fiscal Quarter (unless Borrower files a Notice of Late
Filing (12b-25 Notice) in which case such report shall be due within fifty (50)
days of the end of the relevant Fiscal Quarter), unaudited consolidated balance
sheets of Borrower and its Subsidiaries as of the end of such Fiscal Quarter,
together with consolidated statements of earnings and cash flows for such Fiscal
Quarter and for the period beginning with the first day of such Fiscal Year and
ending on the last day of such Fiscal Quarter, together with a comparison with
the corresponding period of the previous Fiscal Year and a comparison with the
budget for such period of the current Fiscal Year (which may be in preliminary
form), certified by the chief financial officer or other executive officer of
Borrower.
(c)    Together with each such quarterly report to be delivered pursuant to
Section 6.1.2(a) above, Borrower shall provide to Agent (i) a written statement
of Borrower’s management in a mutually agreed format setting forth a summary
discussion of Borrower’s financial condition, changes in financial condition and
results of operations, and (ii) updated Schedules 5.18(a) and (b) setting forth
any changes to the disclosures set forth in such schedules as most recently
provided to Agent or, as applicable, a written statement of Borrower’s
management stating that there have been no changes to such disclosures as most
recently provided to Agent.
6.1.3    Quarterly Review Meeting. If requested by Agent, Borrower and any other
Loan Parties as requested by Agent shall be available in person or via
teleconference as and when requested by Agent for a quarterly review meeting
regarding the status of Borrower, the Collateral and performance of the same.
6.1.4    Compliance Certificate; Revenue-Based Payment Reconciliation.
Contemporaneously with the furnishing of a copy of each annual audit report
pursuant to Section 6.1.1 and each set of quarterly statements pursuant to
Section 6.1.2, (i) a duly completed Compliance Certificate, with appropriate
insertions, dated the date of delivery and corresponding to such annual report
or such quarterly statements, and signed by the chief financial officer (or
other executive officer) of Borrower, containing a computation showing
compliance with Section 7.13 and a statement to the effect that such officer has
not become aware of any Event of Default or Default that exists or, if there is
any such event, describing it and the steps, if any, being taken to cure it and
(ii) a report, in form acceptable to Agent, reconciling the Royalties, Net Sales
and all other revenue reported by Borrower to Agent during any reporting period
to the Aggregate Revenue reported by Borrower hereunder for such period and the
amount of Revenue-Based Payment(s) made by Borrower in connection with such
period(s).
6.1.5    Reports to Governmental Authorities and Shareholders.
Promptly upon the filing or sending thereof, copies of (a) all regular, periodic
or special reports of each Loan Party filed with any Governmental Authority,
(b) all registration statements (or such equivalent documents) of each Loan
Party filed with any Governmental Authority and (c) all proxy statements or
other communications made to the holders of Borrower’s Equity Interests
generally; provided that no loan Party is obligated to deliver to Agent or any
Lender any state or local tax returns or any state or local licensing requests
unless reasonably requested in writing by Agent.
6.1.6    Notice of Default; Litigation.
Promptly upon becoming aware of any of the following, written notice describing
the same and the steps being taken by Borrower or the applicable Loan Party
affected thereby with respect thereto:


- 38 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(a)    the occurrence of an Event of Default;
(b)    any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by Borrower to Lenders which has been instituted or, to
the knowledge of Borrower, is threatened in writing against Borrower or any
other Loan Party or to which any of the properties of any thereof is subject,
which in any case would reasonably be expected to have a Material Adverse
Effect;
(c)    the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 303(k) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that Borrower or any other
Loan Party furnish a bond or other security to the PBGC or such Pension Plan, or
the occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of Borrower
or any other Loan Party with respect to any post-retirement welfare plan
benefit, or any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of an excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the IRC, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent;
(d)    any cancellation or material adverse change in any insurance maintained
by Borrower or any other Loan Party;
(e)    any other event (including (i) any violation of any law, including any
Environmental Law, or the assertion of any Environmental Claim or (ii) the
enactment or effectiveness of any law, rule or regulation) which could
reasonably be expected to have a Material Adverse Effect; or
(f)    to the extent that it would reasonably be expected to result in a
Material Adverse Effect (i) any suspension, revocation, cancellation or
withdrawal of an Authorization required for Borrower or any other Loan Party, is
threatened or there is any basis for believing that such Authorization will not
be renewable upon expiration or will be suspended, revoked, cancelled or
withdrawn, (ii) Borrower or any other Loan Party enters into any consent decree
or order pursuant to any Health Care Law and Regulation, or becomes a party to
any judgment, decree or judicial or administrative order pursuant to any Health
Care Law, (iii) receipt of any written notice or other written communication
from the FDA, CMS, or any other applicable Governmental Authority alleging
non-compliance with CLIA or any other applicable Health Care Law, (iv) the
occurrence of any violation of any Health Care Law by Borrower or any of the
other Loan Parties in the development or provision of Services, and record
keeping and reporting to the FDA or CMS that could reasonably be expected to
require or lead to an investigation, corrective action or enforcement,
regulatory or administrative action, (v) the occurrence of any civil or criminal
proceedings relating to Borrower or any of the other Loan Parties or any of
their respective employees, which involve a matter within or related to the
FDA’s or CMS’ jurisdiction, (vi) any officer, employee or agent of Borrower or
any of the other Loan Parties is convicted of any crime or has engaged in any
conduct for which debarment is mandated or permitted by 21 U.S.C. § 335a, or
(vii) any officer, employee or agent of Borrower or any of the other Loan
Parties has been convicted of any crime or engaged in any conduct for which such
Person could be excluded from participating in any federal, provincial, state or
local health care programs under Section 1128 of the Social Security Act or any
similar law or regulation.


- 39 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




6.1.7    Management Report.
Promptly upon receipt thereof, copies of all detailed financial and management
reports submitted to Borrower or any other Loan Party by independent auditors in
connection with each annual or interim audit made by such auditors of the books
of Borrower or any other Loan Party.
6.1.8    Projections.
As soon as practicable, and in any event not later than thirty (30) days after
the commencement of each Fiscal Year, financial projections on a monthly basis
of revenues and EBITDA for Borrower and the Subsidiaries for such Fiscal Year
prepared in a manner consistent with the projections delivered by Borrower to
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to Agent, accompanied by a certificate of a chief financial officer (or other
executive officer) of Borrower on behalf of Borrower to the effect that (a) such
projections were prepared by them in good faith, (b) Borrower believes that it
has a reasonable basis for the assumptions contained in such projections and
(c) such projections have been prepared in accordance with such assumptions.
6.1.9    Updated Schedules to Guarantee and Collateral Agreement.
Contemporaneously with the furnishing of each annual audit report pursuant to
Section 6.1.1, updated versions of the Schedules to the Guarantee and Collateral
Agreement showing information as of the date of such audit report (it being
agreed and understood that this requirement shall be in addition to the notice
and delivery requirements set forth in the Guarantee and Collateral Agreement).
6.1.10    Other Information.
(a)    Promptly from time to time, such other information concerning Borrower
and any other Loan Party as Agent may reasonably request, shall be delivered to
Agent.
(b)    Promptly, upon receipt by Borrower, copies of (i) any notices or other
communications relating to any breach, default, or event of default with respect
to any Debt listed on Schedule 7.1 or the SCM Indebtedness, and (ii) any other
modifications or amendments entered into in relation to any Debt listed on
Schedule 7.1 or the SCM Indebtedness, shall be delivered to Agent.
6.2    Books; Records; Inspections.
Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit (at any reasonable time and with reasonable notice), Agent or
any representative thereof to inspect the properties and operations of Borrower
or any other Loan Party; and permit, and cause each other Loan Party to permit,
at any reasonable time and with reasonable notice (or at any time without notice
if an Event of Default exists), Agent (accompanied by any Lender) or any
representative thereof to visit any or all of its offices, to discuss its
financial matters with its officers and its independent auditors (and Borrower
hereby authorizes such independent auditors to discuss such financial matters
with any Lender or Agent or any representative thereof), and to examine (and, at
the expense of Borrower or the applicable Loan Party, photocopy extracts from)
any of its books or other records; and permit, and cause each other Loan Party
to permit, (at any reasonable time and with reasonable notice) Agent and its
representatives to inspect the Collateral and other tangible assets of Borrower
or Loan Party, to perform appraisals of the equipment of Borrower or Loan Party,
and to inspect, audit, check and make copies of and


- 40 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




extracts from the books, records, computer data, computer programs, journals,
orders, receipts, correspondence and other data relating to any Collateral.
6.3    Conduct of Business; Maintenance of Property; Insurance.
(a)    Borrower shall, and shall cause each other Loan Party to, (i) conduct its
business in accordance with its current business practices, (ii) engage
principally in the same or similar lines of business substantially as heretofore
conducted, (iii) collect the Royalties in the ordinary course of business, (iv)
maintain all of its Collateral used or useful in its business in good repair,
working order and condition (normal wear and tear excepted and except as may be
disposed of in the ordinary course of business and in accordance with the terms
of the Loan Documents), (v) from time to time to make all necessary repairs,
renewals and replacements to the Collateral; (vi) maintain and keep in full
force and effect all material Permits and qualifications to do business and good
standing in its jurisdiction of formation and each other jurisdiction in which
the ownership or lease of property or the nature of its business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be expected to be, have or result in a
Material Adverse Effect; (vii) remain in good standing and maintain operations
in all jurisdictions in which it is currently located, except where the failure
to remain in good standing or maintain operations would not reasonably be
expected to be, have or result in a Material Adverse Effect, and (viii)
maintain, comply with and keep in full force and effect all Intellectual
Property and Permits necessary to conduct its business, except in each case
where the failure to maintain, comply with or keep in full force and effect
could not reasonably be expected to be, have or result in a Material Adverse
Effect.
(b)    Borrower shall keep, and cause each other Loan Party to keep, all
property necessary in the business of Borrower or each other Loan Party in good
working order and condition, ordinary wear and tear excepted.
(c)    Borrower shall maintain, and cause each other Loan Party to maintain,
with responsible insurance companies, such insurance coverage as shall be
required by all laws, governmental regulations and court decrees and orders
applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is (i) customarily maintained by Persons operating
in the same geographical region as Borrower that are (A) subject to CLIA and
other applicable Health Care Laws, or (B) otherwise delivering to customers
products or services similar to the Services (in each case, as determined by
Agent in its reasonable discretion), and (ii) otherwise in form, substance, and
amounts acceptable to Agent in its reasonable discretion; provided that in any
event, such insurance shall, unless the Agent otherwise agrees, insure against
all risks and liabilities of the type insured against as of the Closing Date and
shall have insured amounts no less than, and deductibles no higher than, those
amounts provided for as of the Closing Date. Upon request of Agent or any
Lender, Borrower shall furnish to Agent or such Lender a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
Borrower and each other Loan Party. Borrower shall cause each issuer of an
insurance policy to provide Agent with an endorsement (i) showing Agent as a
lender’s loss payee with respect to each policy of property or casualty
insurance and naming Agent as an additional insured with respect to each policy
of liability insurance promptly upon request by Agent, (ii) providing that the
insurance carrier will endeavor to give at least thirty (30) days’ prior written
notice to Borrower and Agent (or ten (10) days’ prior written notice if the
Agent consents to such shorter notice) before the termination or cancellation of
the policy prior to the expiration thereof and (iii) reasonably acceptable in
all other respects to Agent.
(d)    Unless Borrower provides Agent with evidence of the continuing insurance
coverage required by this Agreement, Agent (upon reasonable advance notice to
Borrower) may purchase insurance at Borrower’s expense to protect Agent’s and
Lenders’ interests in the Collateral. This insurance


- 41 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




shall protect Borrower’s and each other Loan Party’s interests. The coverage
that Agent purchases shall pay any claim that is made against Borrower or any
other Loan Party in connection with the Collateral. Borrower may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that Borrower has obtained the insurance coverage required by this Agreement. If
Agent purchases insurance for the Collateral, as set forth above, Borrower will
be responsible for the reasonable costs of that insurance, including interest
and any other charges that may be imposed with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance, and
such costs of the insurance may be added to the principal amount of the Loans
owing hereunder.
6.4    Compliance with Laws; Payment of Taxes and Liabilities.
(a)    Comply, and cause each other Loan Party to comply, in all material
respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply would not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause each other Loan Party to ensure, that no
person who Controls a Loan Party is (i) listed on the Specially Designated
Nationals and Blocked Person List maintained by OFAC, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a Person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; (c) without limiting clause (a) above,
comply and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations, (d) file, or cause
to be filed, all federal, state, foreign and other tax returns and reports
required by law to be filed by any Loan Party, and (e) pay, and cause each other
Loan Party to pay, prior to delinquency, all foreign, federal, state and other
taxes and other material governmental charges against it or any of its property,
as well as material claims of any kind which, if unpaid, could become a Lien
(other than a Permitted Lien) on any of its property; provided that the
foregoing shall not require Borrower or any other Loan Party to pay any such
tax, charge or claim so long as it shall contest the validity thereof in good
faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP. For purposes of this
Section 6.4, “Control” shall mean, when used with respect to any Person, (x) the
direct or indirect beneficial ownership of fifty-one percent (51%) or more of
the outstanding Equity Interests of such Person or (y) the power to direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.
6.5    [Reserved].
6.6    Employee Benefit Plans.
Except to the extent that failure to do so would not be reasonably expected to
result in (a) a Material Adverse Effect or (b) liability in excess of $100,000
of any Loan Party, maintain, and cause each other Loan Party to maintain, each
Pension Plan (if any) in substantial compliance with all applicable requirements
of law and regulations.
6.7    Environmental Matters.
Except to the extent the failure to do so would not be reasonably expected to
result in a Material Adverse Effect, if any release or disposal of Hazardous
Substances shall occur or shall have occurred on any real property or any other
assets of Borrower or any other Loan Party, cause, or direct the applicable Loan
Party to cause, the prompt containment and removal of such Hazardous Substances
and the remediation of such real property or other assets as is necessary to
comply in all material respects with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, except to the extent the failure to do so would not be reasonably
expected to result in a Material


- 42 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Adverse Effect, Borrower shall, and shall cause each other Loan Party to, comply
with each valid Federal or state judicial or administrative order requiring the
performance at any real property by Borrower or any other Loan Party of
activities in response to the release or threatened release of a Hazardous
Substance.
6.8    Further Assurances.
Take, and cause each other Loan Party to take, such actions as are necessary or
as Agent or the Required Lenders may reasonably request from time to time to
ensure that the Obligations of Borrower and each other Loan Party under the Loan
Documents are secured by a perfected Lien in favor of Agent (subject only to the
Permitted Liens) on substantially all of the assets of Borrower and each
Subsidiary of Borrower (as well as all equity interests of each Subsidiary of
Borrower) and guaranteed by all of the Subsidiaries of Borrower (including,
promptly upon the acquisition or creation thereof, any Subsidiary of Borrower
acquired or created after the Closing Date), in each case including (a) the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, Collateral Access Agreements, financing statements
and other documents, and the filing or recording of any of the foregoing and
(b) the delivery of certificated securities (if any) and other Collateral with
respect to which perfection is obtained by possession but excluding (i) the
requirement for the Loan Parties to execute and deliver leasehold mortgages, and
(ii) any other Excluded Collateral as defined in the Guarantee and Collateral
Agreement.
6.9    Compliance with Health Care Laws.
(a)    Without limiting or qualifying Section 6.4 or any other provision of this
Agreement, Borrower will comply, and will cause each other Loan Party and each
Subsidiary of Borrower to comply, in all material respects with all applicable
Health Care Laws relating to the operation of such Person’s business, except
where failure to comply would not reasonably be expected to have a Material
Adverse Effect.
(b)    Borrower will, and will cause each other Loan Party and each Subsidiary
to:
(i)    Keep in full force and effect all Authorizations required to operate such
Person’s business under applicable Health Care Laws and maintain any other
qualifications necessary to conduct, arrange for, administer, provide services
in connection with or receive payment for all applicable Services, except to the
extent such failure to keep in full force and effect or maintain would not
reasonably be expected to have a Material Adverse Effect.
(ii)    Promptly furnish or cause to be furnished to the Agent, with respect to
matters that could reasonably be expected to have a Material Adverse Effect, (w)
copies of all material reports of investigational/inspectional observations
issued to and received by the Loan Parties or any of their Subsidiaries, and
issued by any Governmental Authority relating to such Person’s business, (x)
copies of all material establishment investigation/inspection reports
(including, but not limited to, FDA Form 483’s) issued to and received by Loan
Parties or any of their Subsidiaries and issued by any Governmental Authority,
(y) copies of all material warnings and material untitled letters as well as
other material documents received by Loan Parties or any of their Subsidiaries
from the FDA, CMS, DEA, or any other Governmental Authority relating to or
arising out of the conduct applicable to the business of the Loan Parties or any
of their Subsidiaries that asserts past or ongoing lack of compliance with any
Health Care Law or any other applicable foreign, federal, state or local law or
regulation of similar import, and (z) notice of any material investigation or
material audit or similar proceeding by the FDA, DEA, CMS, or any other
Governmental Authority.


- 43 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(iii)    Promptly furnish or cause to be furnished to the Agent, with respect to
matters that would reasonably be expected to have a Material Adverse Effect, (in
such form as may be reasonably required by Agent) copies of all non-privileged,
reports, correspondence, pleadings and other communications relating to any
matter that could lead to the loss, revocation or suspension (or threatened
loss, revocation or suspension) of any material Authorization or of any material
qualification of any Loan Party or Subsidiary; provided that any internal
reports to a Person’s compliance “hot line” which are promptly investigated and
determined to be without merit need not be reported.
(iv)    Promptly furnish or cause to be furnished to the Agent notice of all
material fines or penalties imposed by any Governmental Authority under any
Health Care Law against any Loan Party or any of its Subsidiaries.
(v)    Promptly furnish or cause to be furnished to the Agent notice of all
material allegations by any Governmental Authority (or any agent thereof) of
fraudulent activities of any Loan Party or any of its Subsidiaries in relation
to the provision of clinical research or related services.
Notwithstanding anything to the contrary in any Loan Document, no Loan Party or
any of its Subsidiaries shall be required to furnish to Agent or any Lender
patient-related or other information, the disclosure of which to Agent or such
Lender is prohibited by any applicable law.
6.10    Cure of Violations.
If there shall occur any breach of Section 6.9, Borrower shall take such
commercially reasonable action as is necessary to validly challenge or otherwise
appropriately respond to such fact, event or circumstance within any timeframe
required by applicable Health Care Laws, and shall thereafter diligently pursue
the same.
6.11    Corporate Compliance Program.
Maintain, and will cause each other Loan Party to maintain on its behalf, a
corporate compliance program reasonably acceptable to Agent. Until the
Obligations have been Paid in Full, Borrower will modify such corporate
compliance program from time to time (and cause the other Loan Parties and
Subsidiaries to modify their respective corporate compliance programs) as may be
reasonable to attempt to ensure continuing compliance in all material respects
with all material applicable laws, ordinances, rules, regulations and
requirements (including, in all applicable material respects, any material
Health Care Laws). Borrower will permit Agent and/or any of its outside
consultants to review such corporate compliance programs from time to time upon
reasonable notice and during normal business hours of Borrower.
6.12    Post-Closing Equity Raise.
No later than ninety (90) days after the Closing Date, furnish to Agent evidence
that the Post-Closing Equity Raise has been completed.
6.13    Deposit Accounts.
As it relates to those certain Deposit Accounts described on Schedule 7.14
hereto as being subject to the control of SCM in connection with the SCM
Indebtedness (individually and collectively, the “SCM Controlled Accounts”), in
the event the SCM Indebtedness is repaid or otherwise terminated and not


- 44 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




immediately replaced with a substantially equivalent line of credit as approved
by Agent and that is subject to the Intercreditor Agreement (or any replacement
intercreditor or subordination agreement in form and substance acceptable to
Agent in its sole discretion) (an “Equivalent Credit Line”), Borrower shall,
promptly upon Agent’s request, cause each such SCM Controlled Account to be
subject to an Account Control Agreement reasonably acceptable to Agent.
Section 7    Negative Covenants.
Until all Obligations have been Paid in Full, Borrower agrees that, unless at
any time Agent shall otherwise expressly consent in writing, in its sole
discretion, it will:
7.1    Debt.
Not, and not permit any other Loan Party to, create, incur, assume or suffer to
exist any Debt, except:
(a)    Obligations under this Agreement and the other Loan Documents;
(b)    the SCM Indebtedness or any Equivalent Credit Line; provided that the
aggregate principal amount of all such SCM Indebtedness or an Equivalent Credit
Line at any time outstanding shall not exceed the amount permitted under the
Intercreditor Agreement;
(c)    Debt secured by Liens permitted by Section 7.2(b), Section 7.2(d),
Section 7.2(e) or Section 7.2(o) and extensions, renewals and re-financings
thereof; provided that the aggregate amount of all such Debt permitted under
Section 7.2(d) at any time outstanding shall not exceed $100,000;
(d)    Debt with respect to any Hedging Obligations incurred for bona fide
hedging purposes and not for speculation;
(e)    Debt (i) arising from customary agreements for indemnification related to
sales of goods, licensing of intellectual property or adjustment of purchase
price or similar obligations in any case incurred in connection with the
acquisition or disposition of any business, assets or Subsidiary of Borrower
otherwise permitted hereunder, (ii) representing deferred compensation to
employees of any Loan Party incurred in the ordinary course of business, or
(iii) representing customer deposits and advance payments received in the
ordinary course of business from customers for goods purchased in the ordinary
course of business;
(f)    Debt with respect to cash management obligations and other Debt in
respect of automatic clearing house arrangements, netting services, overdraft
protection and similar arrangements, in each case incurred in the ordinary
course of business;
(g)    Debt incurred in connection with surety bonds, performance bonds or
letters of credit for worker’s compensation, unemployment compensation and other
types of social security and otherwise in the ordinary course of business or
referred to in Section 7.2(e);
(h)    Debt described on Schedule 7.1 as of the Closing Date, and any extension
or renewal thereof so long (i) as the principal amount thereof is not increased,
(ii) as the terms and conditions of such extension, renewal or refinancing are
substantially identical to the original Debt, (iii) as to such extension or
renewal, no collateral or other form of security is granted by Borrower in
connection therewith; and


- 45 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(i)    unsecured Debt (which for further clarity shall exclude accounts payable
and other current liabilities incurred by Loan Parties in the ordinary course of
business), in addition to the Debt listed above, in an aggregate outstanding
amount not at any time exceeding $100,000.
7.2    Liens.
Not, and not permit any other Loan Party to, create or permit to exist any Lien
on any of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except:
(a)    Liens for taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or being diligently contested in good
faith by appropriate proceedings and, in each case, for which it maintains
adequate reserves in accordance with GAAP and with respect to which no execution
or other enforcement has occurred;
(b)    Liens arising in the ordinary course of business (including without
limitation (i) Liens of carriers, warehousemen, mechanics, landlords and
materialmen and other similar Liens imposed by law and (ii) Liens incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA that secure an amount in
excess of $250,000) or in connection with surety bonds, bids, tenders,
performance bonds, trade contracts not for borrowed money, licenses, statutory
obligations and similar obligations) for sums not overdue or being diligently
contested in good faith by appropriate proceedings and not involving any
deposits or advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate reserves
in accordance with GAAP and with respect to which no execution or other
enforcement of which is effectively stayed;
(c)    Liens described on Schedule 7.2 as of the Closing Date (other than Liens
being released at the closing under this Agreement) and the replacement,
extension or renewal of any Lien permitted by this clause (c) upon or in the
same property subject thereto arising out of the extension, renewal or
replacement of the Debt secured thereby (without increase in the amount
thereof);
(d)    Subject to the limitation set forth in Section 7.1(c), (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens on any property securing debt incurred for the purpose of
financing all or any part of the cost of acquiring or improving such property;
provided that any such Lien attaches to such property within ninety (90) days of
the acquisition or improvement thereof and attaches solely to the property so
acquired or improved, and (iii) the replacement, extension or renewal of a Lien
permitted by one of the foregoing clauses (i) or (ii) in the same property
subject thereto arising out of the extension, renewal or replacement of the Debt
secured thereby (without increase in the amount thereof);
(e)    Liens relating to litigation bonds and attachments, appeal bonds,
judgments and other similar Liens arising in connection with any judgment or
award that is not an Event of Default hereunder;
(f)    easements, rights of way, restrictions, minor defects or irregularities
in title and other similar Liens not interfering in any material respect with
the ordinary conduct of the business of Borrower or any Subsidiary;
(g)    Liens arising under the Loan Documents;


- 46 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(h)    any interest or title of a licensor, sublicensor, lessor or sublessor
under any license, lease, sublicense or sublease agreement to the extent limited
to the item licensed or leased;
(i)    (i)    Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) customary
set off rights of deposit banks with respect to deposit accounts maintained at
such deposit banks or which are contained in standard agreements for the opening
of an account with a bank;
(j)    Liens arising from precautionary filings of financing statements under
the Uniform Commercial Code or similar legislation of any applicable
jurisdiction in respect of operating leases permitted hereunder and entered into
by a Loan Party in the ordinary course of business;
(k)    Liens attaching to cash earnest money deposits in connection with any
letter of intent or purchase agreement permitted hereunder or other post-closing
escrows or holdbacks;
(l)    Liens incurred with respect to Hedging Obligations incurred for bona fide
hedging purposes and not for speculation;
(m)    Liens to secure obligations of a Loan Party to another Loan Party;
(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
and
(o)    Liens securing the SCM Indebtedness in accordance with this Agreement and
the Intercreditor Agreement.
7.3    Dividends; Redemption of Equity Interests.
Not (a) declare, pay or make any dividend or distribution on any Equity
Interests or other securities or ownership interests, (b) apply any of its
funds, property or assets to the acquisition, redemption or other retirement of
any Equity Interests or other securities or interests or of any options to
purchase or acquire any of the foregoing, (c) otherwise make any payments,
dividends or distributions to any member, manager, managing member, stockholder,
director or other equity owner in such Person’s capacity as such other than in
compliance with Section 7.7 hereof, or (d) make any payment of any management,
service or related or similar fee to any Affiliate or holder of Equity Interests
of Borrower other than in compliance with Section 7.7 hereof.
7.4    Mergers; Consolidations; Asset Sales.
(a)    Not be a party to any amalgamation or any other form of merger or
consolidation, unless agreed to by Agent in its sole discretion, nor permit any
other Loan Party to be a party to any amalgamation or any other form of merger
or consolidation, unless agreed to by Agent in its reasonable discretion.
(b)    Not, and not permit any other Loan Party to, sell, transfer, dispose of,
convey or lease any of its real or personal property assets or Equity Interests,
except for (i) sales of inventory in the ordinary course of business for at
least fair market value, (ii) transfers, destruction or other disposition of
obsolete or worn-out assets in the ordinary course of business and (iii) any
other sales and dispositions of assets (excluding (A) any equity interests of
Borrower or any Subsidiary or (B) sales of inventory described in clause (i)
above) for at least fair market value (as determined by the Board of Directors
of Borrower) so


- 47 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




long as the net book value of all assets sold or otherwise disposed of in any
Fiscal Year does not exceed $250,000 with respect to sales and dispositions made
pursuant to this clause (iii), (iv) sales and dispositions to Loan Parties, (v)
leases, licenses, subleases and sublicenses entered into in the ordinary course
of business, (vi) sales and exchanges of Cash Equivalent Investments to the
extent otherwise permitted hereunder, (vii) Liens expressly permitted under
Section 7.2 and transactions expressly permitted by Section 7.4(a) or 7.10,
(viii) sales or issuances of Equity Interests by Borrower, (ix) issuances of
Equity Interests by any Loan Party to any other Loan Party, (x) dispositions in
the ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of Borrower,
are not material to the conduct of the business of the Loan Parties, (xi) a
cancellation of any intercompany Debt among the Loan Parties, (xii) a
disposition which constitutes an insured event or pursuant to a condemnation,
“eminent domain” or similar proceeding, (xiii) sales and dispositions among
Subsidiaries of Borrower, and (xiv) exchanges of existing equipment for new
equipment that is substantially similar to the equipment being exchanged and
that has a value equal to or greater than the equipment being exchanged.
(c)    Notwithstanding any provision in this Agreement or any other Loan
Documents to the contrary, the prior consent of Agent shall not be required in
connection with the licensing or sublicensing of Intellectual Property pursuant
to collaborations, licenses or other strategic transactions with third parties
executed (i) in the ordinary course of a Loan Party’s business, (ii) on an
arms-length basis and (iii) prior to the occurrence of an Event of Default.
7.5    Modification of Organizational Documents.
Not permit the charter, by-laws or other organizational documents of Borrower or
any other Loan Party to be amended or modified in any way which could reasonably
be expected to materially and adversely affect the interests of Agent or any
Lender. An amendment to Borrower’s certificate of incorporation to increase
Borrower’s authorized capital stock shall not be deemed to adversely affect the
interests of Agent or any Lender.
7.6    Use of Proceeds.
Use the proceeds of the Loans, solely for paying off the Prior Debt, for payment
of the consideration for the transactions described in Section 4.10 above,
working capital, for fees and expenses related to the negotiation, execution,
delivery and closing of this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby and for other general business
purposes of Borrower and its Subsidiaries, and not use any proceeds of any Loan
or permit any proceeds of any Loan to be used, either directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of “purchasing or
carrying” any Margin Stock.
7.7    Transactions with Affiliates.
Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates, which is on terms which are less favorable than are obtainable from
any Person which is not one of its Affiliates, other than (i) reasonable
compensation and indemnities to, benefits for, reimbursement of expenses of, and
employment arrangements with, officers, employees and directors in the ordinary
course of business, (ii) transactions among Loan Parties and (iii) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 7.7.
7.8    Inconsistent Agreements.


- 48 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Not, and not permit any other Loan Party to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by
Borrower hereunder or by the performance by Borrower or any other Loan Party of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
Borrower or any other Loan Party from granting to Agent and Lenders a Lien on
any of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any other Loan Party to (i) pay
dividends or make other distributions to Borrower or any other Subsidiary, or
pay any Debt owed to Borrower or any other Subsidiary, (ii) make loans or
advances to Borrower or any other Loan Party or (iii) transfer any of its assets
or properties to Borrower or any other Loan Party, other than, in the cases of
clauses (b) and (c), (A) restrictions or conditions imposed by any agreement
relating to purchase money Debt, Capital Leases and other secured Debt or to
leases and licenses permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt or the
property leased or licensed, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) restrictions and conditions
imposed by law, (D) those arising under any Loan Document or the SCM Loan
Documents or any loan documents governing an Equivalent Credit Line as approved
by Agent and (E) customary provisions in contracts for the disposition of any
assets; provided that the restrictions in any such contract shall apply only to
the assets or Subsidiary that is to be disposed of and such disposition is
permitted hereunder.
7.9    Business Activities.
Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the Closing Date and businesses
reasonably related thereto. Not, and not permit any other Loan Party to, issue
any Equity Interest other than (a) Equity Interests of Borrower that do not
require any cash dividends or other cash distributions to be made prior to the
Obligations being Paid in Full, (b) any issuance by a Subsidiary to Borrower or
another Subsidiary in accordance with Section 7.4 or Section 7.10, or (c) any
issuance of directors’ qualifying shares as required by applicable law.
7.10    Investments.
Not, and not permit any other Loan Party to, make or permit to exist any
Investment in any other Person, except the following:
(a)    The creation of any Wholly-Owned Subsidiary and contributions by Borrower
to the capital of any Wholly-Owned Subsidiary of Borrower, so long as the
recipient of any such contribution has guaranteed the Obligations and such
guaranty is secured by a pledge of all of its equity interests and substantially
all of its real and personal property, in each case in accordance with Section
6.8;
(b)    Cash Equivalent Investments;
(c)    bank deposits in the ordinary course of business;
(d)    Investments listed on Schedule 7.10 as of the Closing Date, together with
any roll-over or reinvestment of such Investment(s);
(e)    any purchase or other acquisition by Borrower or any Wholly-Owned
Subsidiary of Borrower of the assets or equity interests of any Subsidiary of
Borrower;
(f)    transactions among Loan Parties permitted by Section 7.4;
(g)    Hedging Obligations permitted under Section 7.1(d);


- 49 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(h)    (i) advances given to employees and directors in the ordinary course of
business and (ii) other emergency or special circumstance advances given to
employees not to exceed in the case of clauses (i) and (ii) taken together
$100,000 in the aggregate outstanding at any time;
(i)    lease, utility and other similar deposits made in the ordinary course of
business and trade credit extended in the ordinary course of business;
(j)    Investments consisting of the non-cash portion of the consideration
received in respect of Dispositions permitted hereunder;
(k)    Investments resulting from or otherwise constituting Acquisitions not to
exceed $100,000 in the aggregate during any calendar year of the term of this
Loan; provided that for purposes of calculating such aggregate annual
Investments during any calendar year, such calculation shall exclude (i) any
payments made by or on behalf of Borrower based solely on actual sales, revenues
or other income-related metrics, (ii) any payments to be made in relation to
such Investment after the Maturity Date and (iii) any payments made during such
calendar year in relation to Products in existence as of the Closing Date and/or
Investments made by Borrower prior to the Closing Date;
(l)    Investments permitted by Borrower or any Loan Party as a result of the
receipt of insurance and/or condemnation proceeds in accordance with the Loan
Documents; and
(m)    Investments (i) received as a result of the bankruptcy or reorganization
of any Person or taken in settlement of or other resolution of claims or
disputes or (ii) in securities of customers and suppliers received in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and bona fide disputes with, customers and suppliers, and, in each case,
extensions, modifications and renewals thereof.
7.11    Restriction of Amendments to Certain Documents.
Not, nor permit any Loan Party to, amend or otherwise modify in any material
manner or waive any rights under, any provisions of (i) the SCM Indebtedness or
any Equivalent Credit Line, nor enter into any Equivalent Credit Line, in each
case without the prior written consent of Agent, which consent will be
conditioned upon, among such other items as Agent may reasonably request (except
that the terms of the SCM Indebtedness or any such Equivalent Credit Line may be
amended, modified or otherwise waived to the extent permitted under the
Intercreditor Agreement or any replacement intercreditor agreement two which
Agent is a party, or (ii) any of the Material Contracts (or any replacements
thereof) set forth on Schedule 7.11 hereto (as such schedule may be updated by
Agent from time to time to include any material contracts, licenses, agreements
or similar arrangements to those described on such Schedule as of the Closing
Date that are entered into by a Loan Party from time to time after the Closing
Date) other than amendments, waivers, consents and other similar modifications
entered into in the ordinary course of business.
7.12    Fiscal Year.
Not change its Fiscal Year.
7.13    Financial Covenants
7.13.1    Consolidated Unencumbered Liquid Assets.


- 50 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Not permit the Consolidated Unencumbered Liquid Assets as of the last day of the
Fiscal Quarter ending June 30, 2017 to be less than $500,000, as of the last day
of the Fiscal Quarter ending September 30, 2017 to be less than $750,000, and as
of the end of the last day of any Fiscal Quarter thereafter to be less than
$1,000,000.
7.13.2    Minimum Aggregate Revenue.
Not permit the Aggregate Revenue for the applicable period of measure set forth
below ending on the last Business Day of any Fiscal Quarter (designated by “Q”
in the table below) to be less than the applicable amount set forth in the table
below for such period.
 
Minimum LTM Aggregate Revenue (in millions of Dollars) as of the end of:
Three (3) consecutive month period ending Q2 2017
Six (6) consecutive month period ending Q3 2017
Nine (9) consecutive month period ending Q4 2017
Twelve (12) consecutive month period ending Q1 2018
Twelve (12) consecutive month period ending Q2 2018
Twelve (12) consecutive month period ending Q3 2018
Twelve (12) consecutive month period ending Q4 2018
Twelve (12) consecutive month period ending Q1 2019 and each Fiscal Quarter
thereafter
$10.5
$26.0
$53.0
$69.0
$70.0
$71.0
$74.0
$75.0



7.13.3    Minimum EBITDA.
Not permit the EBITDA of Borrower, on a consolidated basis, for the twelve (12)
consecutive month period ending on the last Business Day of any Fiscal Quarter
(designated by “Q” in the table below) to be less than the applicable amount set
forth in the table below for such period.
Minimum EBITDA (in millions of Dollars) as of the end of:
Q4 2017
$3.0
Q1 2018
$5.0
Q2 2018
$5.2
Q3 2018
$6.0
Q4 2018
$8.0
Q1 2019 and thereafter
$9.0



7.14    Deposit Accounts.
Not, and not permit any other Loan Party, to maintain or establish any new
Deposit Accounts other than (a) the Deposit Accounts set forth on Schedule 7.14
(which Deposit Accounts constitute all of the Deposit Accounts, securities
accounts or other similar accounts maintained by the Loan Parties as of the


- 51 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Closing Date) without prior written notice to Agent and unless Agent, Borrower
or such other applicable Loan Party and the bank or other financial institution
at which the account is to be opened after the Closing Date enter into a
tri-party deposit account control agreement, in form and substance reasonably
satisfactory to Agent, regarding such Deposit Account pursuant to which each of
such bank and the applicable Loan Party acknowledges the security interest and
control of Agent in such account and agrees to limit its set-off rights with
respect thereto, and (b) Exempt Accounts.
7.15    Subsidiaries.
Not, and not permit any other Loan Party to, in each case without the prior
written consent of Agent in its sole discretion, establish or acquire any
Subsidiary unless (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) such Subsidiary shall have assumed
and joined each Loan Document as a Loan Party pursuant to documentation
acceptable to Agent in its sole discretion and (iii) all other Loan Parties
shall have reaffirmed all Obligations as well as all representations and
warranties under the Loan Documents (except to the extent such representations
and warranties specifically relate to a prior date only).
7.16    Regulatory Matters.
To the extent that any of the following would reasonably be expected to result
in a Material Adverse Effect, not, and not permit any other Loan Party to, (i)
make, and use commercially reasonable efforts to not permit any officer,
employee or agent of any Loan Party to make, any untrue statement of material
fact or fraudulent statement to the FDA or any Governmental Authority; fail to
disclose a material fact required to be disclosed to the FDA or any Governmental
Authority; or commit a material act, make a material statement, or fail to make
a statement in breach of CLIA or that could otherwise reasonably be expected to
provide the basis for CMS or any Governmental Authority to undertake action
against such Loan Party, (ii) conduct any clinical studies in the United States
or sponsor the conduct of any clinical research in the United States, (iii)
introduce into commercial distribution any FDA Products which are, upon their
shipment, adulterated or misbranded in violation of 21 U.S.C. § 331, (iv) make,
and use commercially reasonable efforts to not permit any officer, employee or
agent of any Loan Party to make, any untrue statement of material fact or
fraudulent statement to the FDA or any other Governmental Authority; fail to
disclose a material fact required to be disclosed to the FDA or any other
Governmental Authority; or commit a material act, make a material statement, or
fail to make a statement in breach of the FD&C Act or that could otherwise
reasonably be expected to provide the basis for the FDA or any other
Governmental Authority to invoke its policy respecting “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed.
Reg. 46191 (September 10, 1991), or (v) otherwise incur any material liability
(whether actual or contingent) for failure to comply with Health Care Laws.
7.17    Name; Permits; Dissolution; Insurance Policies; Disposition of
Collateral; Taxes; Trade Names.
Borrower shall not, nor shall it permit any Loan Party to, (a) change its
jurisdiction of organization or change its corporate name without thirty (30)
calendar days prior written notice to Agent, (b) amend, alter, suspend,
terminate or make provisional in any material way, any Permit, the suspension,
amendment, alteration or termination of which could reasonably be expected to
be, have or result in a Material Adverse Effect without the prior written
consent of Agent, which consent shall not be unreasonably withheld, (c) wind up,
liquidate or dissolve (voluntarily or involuntarily) or commence or suffer any
proceedings seeking or that would result in any of the foregoing, (d) amend,
modify, restate or change any insurance policy in a manner adverse to Agent or
Lenders, (e) engage, directly or indirectly, in any business other than


- 52 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




the business it is engaged in on the Closing Date after giving effect to the
Provant Merger and/or sell all or any material portion of its assets without
Agent’s prior written approval in its sole discretion, (f) change its federal
tax employer identification number or similar tax identification number under
the relevant jurisdiction or establish new or additional trade names without
providing not less than thirty (30) days advance written notice to Agent, or (g)
revoke, alter or amend any Tax Information Authorization (on IRS Form 8821 or
otherwise) or other similar authorization mandated by the relevant Government
Authority given to any Lender.
7.18    Truth of Statements.
Borrower shall not knowingly furnish to Agent or any Lender any certificate or
other document that contains any untrue statement of a material fact or that
omits to state a material fact necessary to make it not misleading in light of
the circumstances under which it was furnished.
Section 8    Events of Default; Remedies.
8.1    Events of Default.
Each of the following shall constitute an Event of Default under this Agreement:
8.1.1    Non-Payment of Credit.
(a) Default in the payment when due of the principal of any Loan; (b) default in
the payment of any Revenue-Based Payment on or before the applicable Payment
Date or, if there is any good faith dispute as to the amount of any
Revenue-Based Payment required to be paid with respect to any Fiscal Quarter,
failure by Borrower, upon final resolution of such dispute (by agreement or
non-appealable judgment of a New York Court) to pay within fifteen (15) days
after such final resolution the amount of any such Revenue-Based Payment
determined to be payable by it and not previously paid or (c) without
duplication of clause (b) hereof, default, and continuance thereof for five (5)
Business Days, in the payment when due of any interest, fee, or other amount
payable by any Loan Party hereunder or under any other Loan Document.
8.1.2    Default Under Other Debt.
Any default shall occur under the terms applicable to any Debt of any Loan Party
(excluding the Obligations) in an aggregate principal amount (for all such Debt
so affected and including undrawn committed or available amounts and amounts
owing to all creditors under any combined or syndicated credit arrangement)
exceeding $250,000 and such default shall (a) consist of the failure to pay such
Debt when due (after giving effect to applicable grace periods), whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require Borrower or
any other Loan Party to purchase or redeem such Debt or post cash collateral in
respect thereof) prior to its expressed maturity.
8.1.3    Bankruptcy; Insolvency.
(a)    Any Loan Party shall (i) be unable to pay its debts generally as they
become due, (ii) file or have filed against it a petition under any insolvency
statute that is not removed within sixty (60) days, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property or shall otherwise be
dissolved or liquidated, or (v) make an application or commence a


- 53 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




proceeding seeking reorganization or liquidation or similar relief under any
Debtor Relief Law or any other applicable law; or
(b)     (i) a court of competent jurisdiction shall (A) enter an order, judgment
or decree appointing a custodian, receiver, trustee, liquidator or conservator
of any Loan Party or the whole or any substantial part of any of Loan Party’s
properties, which shall continue unstayed and in effect for a period of sixty
(60) calendar days, (B) approve a petition or claim filed against any Loan Party
seeking reorganization, liquidation, appointment of a receiver, interim
receiver, liquidator, conservator, trustee or special manager or similar relief
under the any Debtor Relief Law or any other applicable law, which is not
dismissed within sixty (60) calendar days or, (C) under the provisions of any
Debtor Relief Law or other applicable law or statute, assume custody or control
of any Loan Party or of the whole or any substantial part of any of Loan Party’s
properties, which is not irrevocably relinquished within sixty (60) calendar
days, or (ii) there is commenced against any Loan Party any proceeding or
petition seeking reorganization, liquidation or similar relief under any Debtor
Relief Law or any other applicable law or statute, which (A) is not
unconditionally dismissed within sixty (60) calendar days after the date of
commencement, or (B) is with respect to which Borrower takes any action to
indicate its approval of or consent.
8.1.4    Non-Compliance with Loan Documents.
(a) Failure by Borrower to comply with or to perform any covenant set forth in
Section 7; or (b) failure by any Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document applicable to it
(and not constituting an Event of Default under any other provision of this
Section 8) and continuance of such failure described in this clause (b) for
thirty (30) days after the earlier of any Loan Party becoming aware of such
failure or notice thereof to Borrower from Agent or any Lender.
8.1.5    Representations; Warranties.
Any representation or warranty made by any Loan Party herein or any other Loan
Document is false or misleading in any material respect when made, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to Agent or any Lender in connection herewith is
false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.
8.1.6    Pension Plans.
(a) Institution of any steps by any Person to terminate a Pension Plan if as a
result of such termination any Loan Party or any member of the Controlled Group
could be required to make a contribution to such Pension Plan, or could incur a
liability or obligation to such Pension Plan, in excess of $250,000; (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA securing obligations in excess of
$250,000; or (c) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Pension Plan and the withdrawal liability (without un-accrued
interest) to Multiemployer Pension Plans as a result of such withdrawal
(including any outstanding withdrawal liability that Borrower or any other Loan
Party or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $250,000.
8.1.7    Judgments.
Final judgments which exceed an aggregate of $250,000 (to the extent not
adequately covered by insurance as to which the insurance company has not
disclaimed liability (provided


- 54 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




that customary “reservation of rights” letters shall not be deemed to be
disclaimers of liability)) shall be rendered against any Loan Party and shall
not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within sixty (60) calendar days after entry or filing of such
judgments.
8.1.8    Invalidity of Loan Documents or Liens.
(a)    Any Loan Document shall cease to be in full force and effect otherwise in
accordance with its express terms that results in a material diminution of the
rights and remedies afforded to Agent and/or Lenders or any other secured
parties thereunder; (b) any Loan Party (or any Person by, through or on behalf
of any Loan Party) shall contest in any manner the validity, binding nature or
enforceability of any Loan Document; or (c) any Lien created pursuant to any
Loan Document ceases to constitute a valid first priority perfected Lien
(subject to Permitted Liens) on any material portion of the Collateral in
accordance with the terms thereof, or Agent ceases to have a valid perfected
first priority security interest (subject to Permitted Liens) in any material
portion of the Collateral pledged to Agent, for the benefit of Lenders, pursuant
to the Collateral Documents.
8.1.9    Invalidity of Subordination Provisions.
Any subordination provision in any document or instrument governing the SCM
Indebtedness or any Equivalent Credit Line or any subordination provision in the
Intercreditor Agreement or replacement Intercreditor Agreement entered into in
connection with an Equivalent Credit Line, or any subordination provision in any
guaranty by any Loan Party of the SCM Indebtedness or any Equivalent Credit
Line, shall cease to be in full force and effect other than as a result of any
payment of the SCM Indebtedness or any Equivalent Credit Line permitted
hereunder, or any Loan Party shall contest in any manner the validity, binding
nature or enforceability of any such provision.
8.1.10    Change of Control.
A Change of Control not otherwise permitted pursuant to Section 7.4 above shall
occur.
8.1.11    Certificate Withdrawals, Adverse Test or Audit Results, and Other
Matters.
(a) The institution of any proceeding by FDA, CMS, or any other Governmental
Authority to order the withdrawal of any Product or Product category or Service
or Service category from the market or to enjoin Borrower or any of its
Subsidiaries from manufacturing, marketing, selling, distributing, or otherwise
providing any Product or Product category or Service or Service category that
could reasonably be expected to have a Material Adverse Effect, (b) the
institution of any action or proceeding by DEA, FDA, CMS, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by Borrower or any of its Subsidiaries or any of their
representatives, which, in each case, could reasonably be expected to have a
Material Adverse Effect, (c) the commencement of any enforcement action against
Borrower or any of its Subsidiaries by DEA, FDA, CMS, or any other Governmental
Authority that could reasonably be expected to have a Material Adverse Effect,
(d) the recall of any Products or Service from the market, the voluntary
withdrawal of any Products or Service from the market, or actions to discontinue
the sale of any Products or Service that could reasonably be expected to have a
Material Adverse Effect, (e) the occurrence of adverse test, audit, or
inspection results in connection with a Product or Service which could
reasonably be expected to have a Material Adverse Effect, or (f) the occurrence
of any event described in clauses (a) through (e) above that would otherwise
cause Borrower to be excluded from participating in any federal, provincial,
state or local health care programs under Section 1128 of the Social Security
Act or any similar law or regulation.


- 55 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




8.2    Remedies.
(a)    If any Event of Default described in Section 8.1.3 shall occur, the Loans
and all other Obligations shall become immediately due and payable without
presentment, demand, protest or notice of any kind; and, if any other Event of
Default shall occur and be continuing, Agent may, and upon the written request
of Required Lenders shall, declare all or any part of the Loans and other
Obligations to be due and payable, whereupon the Loans and other Obligations
shall become immediately due and payable (in whole or in part, as applicable),
all without presentment, demand, protest or notice of any kind. Agent shall use
commercially reasonable efforts to promptly advise Borrower of any such
declaration, but failure to do so shall not impair the effect of such
declaration.
(b)    In addition to the acceleration provisions set forth in Section 8.2(a)
above, upon the occurrence and continuation of an Event of Default, Agent may
(or shall at the request of Required Lenders) exercise any and all rights,
options and remedies provided for in any Loan Document, under the Uniform
Commercial Code, any other applicable foreign or domestic laws or otherwise at
law or in equity, including, without limitation, the right to (i) apply any
property of Borrower held by Agent to reduce the Obligations, (ii) foreclose the
Liens created under the Loan Documents, (iii) realize upon, take possession of
and/or sell any Collateral or securities pledged, with or without judicial
process, (iv) exercise all rights and powers with respect to the Collateral as
Borrower might exercise, (v) collect and send notices regarding the Collateral,
with or without judicial process, (vi) by its own means or with judicial
assistance, enter any premises at which Collateral and/or pledged securities are
located, or render any of the foregoing unusable or dispose of the Collateral
and/or pledged securities on such premises without any liability for rent,
storage, utilities, or other sums, and Borrower shall not resist or interfere
with such action, (vii) at Borrower’s expense, require that all or any part of
the Collateral be assembled and made available to Agent, for the benefit of
Lenders, or Required Lenders at any place reasonably designated by Required
Lenders in their sole discretion and/or relinquish or abandon any Collateral or
securities pledged or any Lien thereon.
(c)    The enumeration of any rights and remedies in any Loan Document is not
intended to be exhaustive, and all rights and remedies of Agent and Lenders
described in any Loan Document are cumulative and are not alternative to or
exclusive of any other rights or remedies which Agent and Lenders otherwise may
have. The partial or complete exercise of any right or remedy shall not preclude
any other further exercise of such or any other right or remedy.
(d)    Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion shall have the right, but not any obligation, at any time that Loan
Parties fail to do so, subject to any applicable cure periods permitted by or
otherwise set forth in the Loan Documents, and from time to time, without prior
notice, to: (i) discharge (at Borrower’s expense) taxes or Liens affecting any
of the Collateral that have not been paid in violation of any Loan Document or
that jeopardize Agent’s Lien priority in the Collateral; or (ii) make any other
payment (at Borrower’s expense) for the administration, servicing, maintenance,
preservation or protection of the Collateral (each such advance or payment set
forth in clauses (i) and (ii) herein, a “Protective Advance”). Agent shall be
reimbursed for all Protective Advances pursuant to Section 2.9.1(b) and/or
Section 2.10, as applicable, and any Protective Advances shall bear interest at
the Default Rate from the date such Protective Advance is paid by Agent until it
is repaid. No Protective Advance by Agent shall be construed as a waiver by
Agent, or any Lender of any Default, Event of Default or any of the rights or
remedies of Agent or any Lender under any Loan Document.
Section 9    Agent.
9.1    Appointment; Authorization.


- 56 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Each Lender hereby irrevocably appoints, designates and authorizes Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.
9.2    Delegation of Duties.
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.
9.3    Limited Liability.
None of Agent or any of its directors, officers, employees or agents shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any Lien or
security interest therein), or for any failure of any Loan Party or any other
party to any Loan Document to perform its Obligations hereunder or thereunder.
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or Affiliate of any Loan Party.
9.4    Reliance.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of Required Lenders (or all Lenders if
expressly required hereunder) as it deems appropriate and, if it so requests,
confirmation from Lenders of their obligation to indemnify Agent against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of Required Lenders (or all
Lenders if expressly required hereunder) and such request and any action taken
or failure to act pursuant thereto shall be binding upon each Lender.


- 57 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




9.5    Notice of Default.
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or Default except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Event of Default or
Default and stating that such notice is a “notice of default”. Agent will notify
Lenders of its receipt of any such notice or any such default in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders. Agent shall take such action with respect to such Event of Default or
Default as may be requested by Required Lenders in accordance with Section 8.2;
provided that unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Default as it shall deem
advisable or in the best interest of Lenders.
9.6    Credit Decision.
Each Lender acknowledges that Agent has not made any representation or warranty
to it, and that no act by Agent hereafter taken, including any review of the
affairs of Borrower and the other Loan Parties, shall be deemed to constitute
any representation or warranty by Agent to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, and
made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of any Loan Party which may come into the possession of Agent.
9.7    Indemnification.
Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand Agent and its directors, officers, employees and
agents (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), based on such Lender’s Pro Rata
Share, from and against any and all actions, causes of action, suits, losses,
liabilities, damages and expenses, including Legal Costs, except to the extent
any thereof result from the applicable Person’s own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender shall reimburse Agent upon demand for
its ratable share of any costs or out‑of‑pocket expenses (including Legal Costs)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 9.7 shall survive repayment of the Loans, cancellation of the
Notes, any foreclosure under, or modification, release or discharge of, any or
all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.


- 58 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




9.8    Agent Individually.
SWK and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with any Loan Party and any Affiliate of any Loan Party as though SWK
were not Agent hereunder and without notice to or consent of any Lender. Each
Lender acknowledges that, pursuant to such activities, SWK or its Affiliates may
receive information regarding Loan Parties or their Affiliates (including
information that may be subject to confidentiality obligations in favor of any
such Loan Party or such Affiliate) and acknowledge that Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), SWK and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though SWK were not
Agent, and the terms “Lender” and “Lenders” include SWK and its Affiliates, to
the extent applicable, in their individual capacities.
9.9    Successor Agent.
Agent may resign as Agent at any time upon 30 days’ prior notice to Lenders and
Borrower (unless during the existence of an Event of Default such notice is
waived by Required Lenders). If Agent resigns under this Agreement, Required
Lenders shall, with (so long as no Event of Default exists) the consent of
Borrower (which shall not be unreasonably withheld or delayed), appoint from
among Lenders a successor agent for Lenders. If no successor agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint, on
behalf of, and after consulting with Lenders and (so long as no Event of Default
exists) Borrower, a successor agent from among Lenders. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent, and the retiring Agent’s appointment, powers
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent becomes effective, the provisions of this Section 9 and
Sections 10.4 and 10.5 shall continue to inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement. If
no successor agent has accepted appointment as Agent by the date which is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Agent hereunder until such time, if any, as
Required Lenders appoint a successor agent as provided for above; provided that
in the case of any collateral security held by Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Agent shall continue so to hold
such collateral security until such time as a successor Agent is appointed and
the provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to
inure to its benefit so long as retiring Agent shall continue to so hold such
collateral security. Upon the acceptance of a successor’s appointment as Agent
hereunder, the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents in respect of the
Collateral.
9.10    Collateral and Guarantee Matters.
Lenders irrevocably authorize Agent, at its option and in its discretion, (a) to
release any Lien granted to or held by Agent under any Collateral Document
(i) when all Obligations have been Paid in Full; (ii) constituting property sold
or to be sold or disposed of as part of or in connection with any sale or other
disposition permitted hereunder (including by consent, waiver or amendment and
it being agreed and understood that Agent may conclusively rely without further
inquiry on a certificate of an officer of Borrower as to the sale or other
disposition of property being made in compliance with this Agreement); or
(iii) subject to Section 10.1, if approved, authorized or ratified in writing by
Required Lenders; (b) notwithstanding Section 10.1(a)(ii) hereof to release any
party from its guaranty under the Guarantee and Collateral Agreement


- 59 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




(i) when all Obligations have been Paid in Full or (ii) if such party was sold
or is to be sold or disposed of as part of or in connection with any disposition
permitted hereunder (including by consent, waiver or amendment and it being
agreed and understood that Agent may conclusively rely without further inquiry
on a certificate of an officer of Borrower as to the sale or other disposition
being made in compliance with this Agreement); or (c) to subordinate its
interest in any Collateral to any holder of a Lien on such Collateral which is
permitted by Section 7.2(d) (it being understood that Agent may conclusively
rely on a certificate from Borrower in determining whether the Debt secured by
any such Lien is permitted by Section 7.1). Upon request by Agent at any time,
Lenders will confirm in writing Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this Section
9.10.
Agent shall release any Lien granted to or held by Agent under any Collateral
Document (i) when all Obligations have been Paid in Full, (ii) in respect of
property sold or to be sold or disposed of as part of or in connection with any
sale or other disposition permitted hereunder (it being agreed and understood
that Agent may conclusively rely without further inquiry on a certificate of an
officer of Borrower as to the sale or other disposition of property being made
in compliance with this Agreement) or (iii) subject to Section 10.1, if directed
to do so in writing by Required Lenders.
In furtherance of the foregoing, Agent agrees to execute and deliver to
Borrower, at Borrower’s expense, such termination and release documentation as
Borrower may reasonably request to evidence a Lien release that occurs pursuant
to terms of this Section 9.10.
9.11    SCM Indebtedness and Equivalent Credit Line Intercreditor Agreement.
Each Lender hereby irrevocably appoints, designates and authorizes Agent to
enter into the Intercreditor Agreement, on its behalf and to take such action on
its behalf under the provisions of any such agreement (subject to the last
sentence of this Section 9.11). Each Lender further agrees to be bound by the
terms and conditions of the Intercreditor Agreement. Each Lender hereby
authorizes Agent to issue blockages notices in connection with the SCM
Indebtedness and/or any Equivalent Credit Lien and the Intercreditor Agreement,
or any replacement intercreditor agreement, at the direction of Required Lenders
(it being agreed and understood that Agent will not act unilaterally to issue
such blockage notices).
9.12    Actions in Concert.
For the sake of clarity, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement, the Notes or any other Loan Document (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement, the Notes and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.
Section 10    Miscellaneous.
10.1    Waiver; Amendments.
(a)    Except as otherwise expressly provided in this Agreement, no amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement or any of the other Loan Documents (including without limitation, the
Intercreditor Agreement) shall in any event be effective unless the same shall
be in writing and signed by Borrower and the applicable Loan Party (with respect
to Loan Documents to which Borrower or such Loan Party is a party), by Lenders
having aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated herein with respect thereto or, in


- 60 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




the absence of such express designation herein, by Required Lenders, and then
any such amendment, modification, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that:
(i)    no such amendment, modification, waiver or consent shall, unless in
writing and signed by all of the Lenders directly affected thereby, in addition
to Required Lenders and Borrower, do any of the following: (A) increase any of
the Commitments (provided that only the Lenders participating in any such
increase of the Commitments shall be considered directly affected by such
increase), (B) extend the date scheduled for payment of any principal of (except
as otherwise expressly set forth below in clause (C)) or interest on the Loans
or any fees or other amounts payable hereunder or under the other Loan
Documents, or (C) reduce the principal amount of any Loan, the amount or rate of
interest thereon (provided that Required Lenders may rescind an imposition of
default interest pursuant to Section 2.6.1), or any fees or other amounts
payable hereunder or under the other Loan Documents; and
(ii)    no such amendment, modification, waiver or consent shall, unless in
writing and signed by all of the Lenders in addition to Borrower and the
applicable Loan Party (with respect to Loan Documents to which Borrower or such
Loan Party is a party), do any of the following: (A) release any material
guaranty under the Guarantee and Collateral Agreement or release all or
substantially all of the Collateral granted under the Collateral Documents,
except as otherwise specifically provided in this Agreement or the other Loan
Documents, (B) change the definition of Required Lenders, (C) change any
provision of this Section 10.1, (D) amend the provisions of Section 2.10.2, or
(E) reduce the aggregate Pro Rata Shares required to effect any amendment,
modification, waiver or consent under the Loan Documents.
(b)    No amendment, modification, waiver or consent shall, unless in writing
and signed by Agent, in addition to Borrower, the applicable Loan Parties, and
Required Lenders (or all Lenders directly affected thereby or all of the
Lenders, as the case may be, in accordance with the provisions above), affect
the rights, privileges, duties or obligations of Agent (including without
limitation under the provisions of Section 9), under this Agreement or any other
Loan Document.
(c)    No delay on the part of Agent or any Lender in the exercise of any right,
power or remedy shall operate as a waiver thereof, nor shall any single or
partial exercise by any of them of any right, power or remedy preclude other or
further exercise thereof, or the exercise of any other right, power or remedy.
10.2    Notices.
All notices hereunder shall be in writing (including via electronic mail) and
shall be sent to the applicable party at its address shown on Annex II or at
such other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
electronic mail transmission shall be deemed to have been given when sent if
sent during regular business hours on a Business Day, otherwise, such deemed
delivery will be effective as of the next Business Day; notices sent by mail
shall be deemed to have been given five (5) Business Days after the date when
sent by registered or certified mail, first class postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. Borrower, Agent and Lenders each hereby acknowledge that,
from time to time, Agent, Lenders and Borrower may deliver information and
notices using electronic mail.
10.3    Computations.


- 61 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Unless otherwise specifically provided herein, any accounting term used in this
Agreement (including in Section 7.13 or any related definition) shall have the
meaning customarily given such term in accordance with GAAP, and all financial
computations (including pursuant to Section 7.13 and the related definitions,
and with respect to the character or amount of any asset or liability or item of
income or expense, or any consolidation or other accounting computation)
hereunder shall be computed in accordance with GAAP consistently applied;
provided that if Borrower notifies Agent that Borrower wishes to amend any
covenant in Section 7.13 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if Agent notifies Borrower that Required Lenders wish to amend Section 7.13
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and Required Lenders. The explicit qualification of
terms or computations by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (Codification of Accounting Standards 825-10) to value
any Debt or other liabilities of any Loan Party or any Subsidiary at “fair
value”, as defined therein.
10.4    Costs; Expenses.
Borrower agrees to pay on demand the reasonable, out-of-pocket costs and
expenses of (a) Agent (including Legal Costs) in connection with (i) the
preparation, execution, syndication and delivery (including perfection and
protection of Collateral) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith, (ii) the administration of the Loans and the Loan
Documents, and (iii) any proposed or actual amendment, supplement or waiver to
any Loan Document, and (b) Agent and Lenders (including Legal Costs) in
connection with the collection of the Obligations and enforcement of this
Agreement, the other Loan Documents or any such other documents. In addition,
Borrower agrees to pay and to save Agent and Lenders harmless from all liability
for, any fees of Borrower’s auditors in connection with any reasonable exercise
by Agent and Lenders of their rights pursuant to and to the extent provided in
Section 6.2. All Obligations provided for in this Section 10.4 shall survive
repayment of the Loans, cancellation of the Notes, and termination of this
Agreement.
10.5    Indemnification by Borrower.
In consideration of the execution and delivery of this Agreement by Agent and
Lenders and the agreement to extend the Commitments provided hereunder, Borrower
hereby agrees to indemnify, exonerate and hold Agent, each Lender and each of
the officers, directors, employees, Affiliates and agents of Agent and each
Lender (each a “Lender Party”) free and harmless from and against any and all
actions, causes of action, suits, losses, liabilities, damages and expenses,
including Legal Costs (collectively, the “Indemnified Liabilities”), incurred by
Lender Parties or any of them as a result of, or arising out of, or relating to
any act or omission of any Loan Party or any of their respective officers,
directors or agents, including, without limitation, (a) any tender offer,
merger, purchase of equity interests, purchase of assets or other similar
transaction financed or proposed to be financed in whole or in part, directly or
indirectly, with the proceeds of any of the Loans, (b) the use, handling,
release, emission, discharge, transportation, storage, treatment or disposal of
any Hazardous Substance at any property owned or leased by Borrower or any other
Loan Party, (c) any violation of any Environmental Laws with respect to
conditions at any property owned or leased by any Loan Party or the operations
conducted thereon, (d) the investigation, cleanup or


- 62 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




remediation of offsite locations at which any Loan Party or their respective
predecessors are alleged to have directly or indirectly disposed of Hazardous
Substances or (e) the execution, delivery, performance or enforcement of this
Agreement or any other Loan Document by any Lender Party, except in any event to
the extent any such Indemnified Liabilities result from the applicable Lender
Party’s own gross negligence or willful misconduct or breach of contract, each
as finally determined by a court of competent jurisdiction in a non-appealable
judgment. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. All Obligations provided
for in this Section 10.5 shall survive repayment of the Loans, cancellation of
the Notes, any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.
10.6    Marshaling; Payments Set Aside.
Neither Agent nor any Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other Person or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
Agent or any Lender, or Agent or any Lender enforces its Liens or exercises its
rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the fullest extent permitted by applicable law, to the extent of such recovery,
the obligation hereunder or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred and (b) each Lender
severally agrees to pay to Agent upon demand its ratable share of the total
amount so recovered from or repaid by Agent to the extent paid to such Lender.
10.7    Nonliability of Lenders.
The relationship between Borrower on the one hand and Lenders and Agent on the
other hand shall be solely that of borrower and lender. Neither Agent nor any
Lender shall have any fiduciary responsibility to Borrower. Neither Agent nor
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations. To the fullest extent permitted under applicable law, execution of
this Agreement by Borrower constitutes a full, complete and irrevocable release
of any and all claims which Borrower may have at law or in equity in respect of
all prior discussions and understandings, oral or written, relating to the
subject matter of this Agreement and the other Loan Documents. Neither Agent nor
any Lender shall have any liability with respect to, and Borrower hereby, to the
fullest extent permitted under applicable law, waives, releases and agrees not
to sue for, any special, indirect, punitive or consequential damages or
liabilities.
10.8    Assignments.
10.8.1    Assignments.
(a)    Any Lender may at any time assign to one or more Persons (other than a
Loan Party and their respective Affiliates) (any such Person, an “Assignee”) all
or any portion of such Lender’s Loans and Commitments, with the prior written
consent of Agent, and, so long as no Default or Event of Default has occurred
and is continuing, Borrower (which consents shall not be unreasonably withheld
or delayed) provided such consents shall not be required (i) from Borrower for
an assignment by a Lender to another Lender or an Affiliate of a Lender or an
Approved Fund of a Lender, (ii) from Borrower or Agent


- 63 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




for an assignment by SWK Funding LLC, as a Lender, to any Person for which SWK
Advisors LLC acts as an investment advisor (or any similar type of
representation or agency) pursuant to a written agreement or (iii) from Borrower
or Agent for an assignment by a Lender to an Affiliate of a Lender or an
Approved Fund of a Lender). Except as Agent may otherwise agree, any such
assignment (other than any assignment by a Lender to a Lender or an Affiliate or
Approved Fund of a Lender) shall be in a minimum aggregate amount equal to
$1,000,000 or, if less, the Commitment or the principal amount of the Loan being
assigned. Borrower and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Assignee until Agent shall have received and accepted an effective Assignment
Agreement executed, delivered and fully completed by the applicable parties
thereto and a processing fee of $3,500 to be paid by the Lender to whom such
interest is assigned; provided that no such fee shall be payable in connection
with any assignment by a Lender to a Lender or an Affiliate or Approved Fund of
a Lender.
(b)    From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Pro Rata Share (and, as applicable, a Note in
the principal amount of the Pro Rata Share retained by the assigning Lender).
Each such Note shall be dated the effective date of such assignment. Upon
receipt by the assigning Lender of such Note, the assigning Lender shall return
to Borrower any prior Note held by it.
(c)    Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at one of its offices in the United States a copy of each Assignment
Agreement delivered to it and a register for the recordation of the names and
addresses of each Lender, and the Commitments of, and principal amount of the
Loans owing to, such Lender pursuant to the terms hereof. The entries in such
register shall be, in the absence of manifest error, conclusive, and Borrower,
Agent and Lenders may treat each Person whose name is recorded therein pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.
(d)    Notwithstanding the foregoing provisions of this Section 10.8.1 or any
other provision of this Agreement, any Lender may at any time assign all or any
portion of its Loans and any of its Notes (i) as collateral security to a
Federal Reserve Bank or, as applicable, to such Lender’s trustee for the benefit
of its investors (but no such assignment shall release any Lender from any of
its obligations hereunder) and (ii) to (w) an Affiliate of such Lender which is
at least fifty percent (50%) owned (directly or indirectly) by such Lender or by
its direct or indirect parent company, (x) its direct or indirect parent
company, (y) to one or more other Lenders or (z) to an Approved Fund.
10.9    Participations.
Any Lender may at any time sell to one or more Persons participating interests
in its Loans, Commitments or other interests hereunder (any such Person, a
“Participant”). In the event of a sale by a Lender of a participating interest
to a Participant, (a) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (b) Borrower and Agent shall continue to deal solely and
directly with such


- 64 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




Lender in connection with such Lender’s rights and obligations hereunder and
(c) all amounts payable by Borrower shall be determined as if such Lender had
not sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 10.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
Borrower agrees, to the fullest extent permitted by applicable law, that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement; provided that such right
of set-off shall be subject to the obligation of each Participant to share with
Lenders, and Lenders agree to share with each Participant, as provided in
Section 2.10.4. Borrower also agrees that each Participant shall be entitled to
the benefits of Section 3 as if it were a Lender (provided that a Participant
shall not be entitled to such benefits unless such Participant agrees, for the
benefit of Borrower, to comply with the documentation requirements of Section
3.1(c) as if it were a Lender and complies with such requirements, and provided,
further, that no Participant shall receive any greater compensation pursuant to
Section 3 than would have been paid to the participating Lender if no
participation had been sold). Any such Lender transferring a participation
shall, as an agent for Borrower, maintain in the United States a register to
record the names, address, and interest, principal and other amounts owing to,
each Participant. The entries in such register shall be, in the absence of
manifest error, conclusive, and Borrower, Agent and the Lenders may treat each
Person whose name is recorded therein pursuant to the terms hereof as a
Participant hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. Such Participation register shall be available for inspection
by the Agent or Borrower, at any reasonable time upon reasonable prior written
notice from Agent or Borrower.
10.10    Confidentiality.
Borrower, Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Borrower, Agent or such Lender applies to maintain
the confidentiality of its own confidential information) to maintain as
confidential all information (including, without limitation, any information
provided by Borrower pursuant to Sections 6.1, 6.2 and 6.9) provided to them by
any other party hereto and/or any other Loan Party, as applicable, except that
Agent and each Lender may disclose such information (a) to Persons employed or
engaged by Agent or such Lender or any of their Affiliates (including collateral
managers of Lenders) in evaluating, approving, structuring or administering the
Loans and the Commitments (provided that such Persons have been informed of the
covenants contained in this Section 10.10); (b) to any assignee or participant
or potential assignee or participant that has agreed to comply with the
covenants contained in this Section 10.10 (and any such assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of Agent’s or such Lender’s counsel, is
required by law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which Agent or
such Lender is a party; (f) to any nationally recognized rating agency or
investor of a Lender that requires access to information about a Lender’s
investment portfolio in connection with ratings issued or investment decisions
with respect to such Lender; (g) that ceases to be confidential through no fault
of Agent or any Lender; (h) to a Person that is an investor or prospective
investor in a Securitization that agrees that its access to information
regarding Borrower and the Loans and Commitments is solely for purposes of
evaluating an investment in such Securitization and who agrees to treat such
information as confidential; or (i) to a Person that is a trustee, collateral
manager, servicer,


- 65 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




noteholder or secured party in a Securitization in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization. For purposes of this Section, “Securitization” means a
public or private offering by a Lender or any of its Affiliates or their
respective successors and assigns, of securities which represent an interest in,
or which are collateralized, in whole or in part, by the Loans or the
Commitments. In each case described in clauses (c), (d) and (e) (as such
disclosure in clause (e) pertains to litigation only), where the Agent or
Lender, as applicable, is compelled to disclose a Loan Party’s confidential
information, promptly after such disclosure the Agent or such Lender, as
applicable, shall notify Borrower of such disclosure provided, however, that
neither the Agent nor any Lender shall be required to notify Borrower of any
such disclosure (i) to any federal or state banking regulatory authority
conducting an examination of the Agent or such Lender, or (ii) to the extent
that it is legally prohibited from so notifying Borrower. Notwithstanding the
foregoing, Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
10.11    Captions.
Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.
10.12    Nature of Remedies.
All Obligations of Borrower and rights of Agent and Lenders expressed herein or
in any other Loan Document shall be in addition to and not in limitation of
those provided by applicable law. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
10.13    Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by facsimile machine or in
“.pdf” format through electronic mail of any executed signature page to this
Agreement or any other Loan Document shall constitute effective delivery of such
signature page. This Agreement and the other Loan Documents to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
(including “.pdf”), shall be treated in all manner and respects and for all
purposes as an original agreement or amendment and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such other Loan Document shall
raise the use of a facsimile machine or other electronic transmission to deliver
a signature or the fact that any signature or agreement or amendment was
transmitted or communicated through the use of a facsimile machine or other
electronic transmission as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
10.14    Severability.
The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.
10.15    Entire Agreement.


- 66 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
10.16    Successors; Assigns.
This Agreement shall be binding upon Borrower, Lenders and Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
Lenders and Agent and the successors and assigns of Lenders and Agent. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Borrower may not assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of Agent
and each Lender.
10.17    Governing Law.
THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS CODE).
10.18    Forum Selection; Consent to Jurisdiction.
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, U.S. FIRST CLASS POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
10.19    Waiver of Jury Trial.
EACH OF BORROWER, AGENT AND EACH LENDER, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES


- 67 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------




THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.
10.20    Patriot Act.
Each Lender that is subject to the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), and Agent (for itself
and not on behalf of any Lender), hereby notifies each Loan Party that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent, as applicable, to identify
each Loan Party in accordance with the Patriot Act.
10.21    Amendment and Restatement and Limited Waiver.
(a)    The parties hereto agree that, on the Closing Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (a) the Existing Credit Agreement shall be deemed to be
amended and restated in its entirety pursuant to this Agreement; (b) all
Obligations under the Existing Credit Agreement outstanding on the Closing Date
shall in all respects be continuing and shall be deemed to Obligations
outstanding hereunder; (c) the guaranties made to the Lenders and the Agent
pursuant to the Existing Credit Agreement, shall remain in full force and effect
with respect to the Obligations and are hereby reaffirmed; and (d) all
references in the other Loan Documents to the Existing Credit Agreement shall be
deemed to refer without further amendment to this Agreement.
(b)    In addition to the forgoing, Agent and Lenders hereby waive any and all
“Defaults” or “Events of Default” that have occurred and are continuing as of
the Closing Date in relation to any prior failure of Borrower to comply with the
financial covenants set forth in Sections 7.13.2 and/or 7.13.3 of the Existing
Credit Agreement (the “Specified Defaults”). Except as it relates to the
Specified Defaults, nothing contained in this Agreement or any other
communication between Agent, any Lender, Borrower or any other Loan Party shall
be a waiver of any past, present or future violation, Default or Event of
Default of Borrower under this Agreement or any Loan Document. Agent and each
Lender hereby expressly reserves any rights, privileges and remedies under this
Agreement and each Loan Document that Agent or such Lender may have with respect
to any violation, Default or Event of Default, and any failure by Agent or any
Lender to exercise any right, privilege or remedy as a result of the violations
set forth above shall not directly or indirectly in any way whatsoever either
(i) impair, prejudice or otherwise adversely affect the rights of Agent or any
Lender, except as set forth herein, at any time to exercise any right, privilege
or remedy in connection with this Agreement or any Loan Document, (ii) amend or
alter any provision of this Agreement or any Loan Document or any other contract
or instrument or (iii) constitute any course of dealing or other basis for
altering any obligation of Borrower or any rights, privilege or remedy of Agent
or any Lender under this Agreement or any Loan Document or any other contract or
instrument. Except with respect to the forbearance relating to, and the
potential waiver of, the Specified Defaults, nothing in this Agreement shall be
construed to be a consent by Agent or any Lender to any prior, existing or
future violations of this Agreement or any Loan Document.
[Remainder of page intentionally blank; signature pages follow.]




- 68 -
[Hooper Holmes] Amended and Restated Credit Agreement



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
set forth above.


BORROWER:


HOOPER HOLMES, INC.,
a New York corporation




By:    /s/ Henry Dubois    
Name:    Henry E. Dubois
Title:    Chief Executive Officer and President




[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]




#49610203

--------------------------------------------------------------------------------




AGENT AND LENDERS:
SWK FUNDING LLC,
as Agent and a Lender


By: SWK Holdings Corporation,
its sole Manager


By: /s/ Winston Black                
Name: Winston Black
Title: Chief Executive Officer














[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]


#49610203